

Exhibit 10.1












LEASE AGREEMENT
by and between
CREF ASPEN LAKE BUILDING II LLC,
a Texas limited liability company
as Landlord
and
Q2 SOFTWARE, INC. D/B/A Q2EBANKING, a Delaware corporation
as Tenant
dated
July 18, 2014




Aspen Lake Two Office Building
Pecan Park Boulevard
Austin, Texas 78750






--------------------------------------------------------------------------------






Table of Contents


 
 
Page
I.
 
 
1.1
DEMISE OF THE PREMISES
1
1.2
LICENSE TO USE PUBLIC AREAS
1
1.3
RENTABLE AREA
1
1.4
TERM
2
1.5
USE
2
 
 
 
II.
 
 
2.1
BASE RENT
3
2.2
ADDITIONAL RENT
3
2.3
RENT PAYMENTS
6
2.4
SECURITY
7
2.5
PERSONAL PROPERTY TAXES
9
2.6
AD VALOREM TAXES
9
 
 
 
III.
 
 
3.1
SERVICES
9
3.2
GOVERNMENTAL REGULATIONS
10
3.3
FAILURE TO PROVIDE REQUIRED SERVICES.
10
3.4
ADDITIONAL SERVICES
11
3.5
EMERGENCY GENERATOR; ADDITIONAL EQUIPMENT
11
 
 
 
IV.
 
 
4.1
CARE OF THE PREMISES
12
4.2
ENTRY FOR REPAIRS AND INSPECTION
12
4.3
NUISANCE
13
4.4
LAWS AND REGULATIONS; RULES OF THE BUILDING.
13
4.5
HAZARDOUS SUBSTANCES
13
 
 
 
V.
 
 
5.1
CONDITION OF THE PREMISES AND THE PROJECT
14
5.2
ALTERATIONS TO THE PREMISES
14
5.3
ALTERATIONS TO THE BUILDING
16
5.4
KEYS AND LOCKS
16
5.5
GRAPHICS, BUILDING DIRECTORY AND NAME
16
 
 
 
VI.
 
 
6.1
CONDEMNATION
17
6.2
DAMAGES FROM CERTAIN CAUSES
18
6.3
CASUALTY
18
 
 
 


ii

--------------------------------------------------------------------------------




VII.
 
 
7.1
PROPERTY INSURANCE
19
7.2
LIABILITY INSURANCE
19
7.3
OTHER INSURANCE
19
7.4
GENERAL INSURANCE REQUIREMENTS
20
7.5
HOLD HARMLESS; INDEMNITY
20
7.6
WAIVER OF CLAIMS AND RECOVERY RIGHTS
21
 
 
 
VIII.
 
 
8.1
LIEN FOR RENT
22
8.2
DEFAULT BY TENANT
22
8.3
REMEDIES
23
8.4
LANDLORD’S RIGHT TO CURE DEFAULTS
25
8.5
NON-WAIVER
26
8.6
HOLDING OVER
26
 
 
 
IX.
 
 
9.1
ASSIGNMENT OR SUBLEASE BY TENANT
26
9.2
ASSIGNMENT BY LANDLORD
28
 
 
 
X.
 
 
10.1
QUIET ENJOYMENT
28
10.3
LIMITATION OF LANDLORD’S PERSONAL LIABILITY
28
10.3
LIMITATION OF INTEREST HOLDER’S PERSONAL LIABILITY
28
 
 
 
XI.
 
 
11.1
SUBORDINATION
29
11.2
ESTOPPEL CERTIFICATE
29
11.3
RIGHT TO CURE LANDLORD’S DEFAULT
30
 
 
 
XII.
 
 
12.1
RELOCATION
30
12.2
NAME CHANGE
30
12.3
LEGAL FEES
30
12.4
RADON
30
12.5
USA PATRIOT ACT AND ANTI-TERRORISM LAW
30
 
 
 
XIII.
 
 
13.1
NOTICES
31
13.2
MISCELLANEOUS
32




ii

--------------------------------------------------------------------------------






LIST OF EXHIBITS


EXHIBIT A
DESCRIPTION OF LAND

EXHIBIT B
FLOOR PLANS OF THE PREMISES

EXHIBIT C
RENTABLE AREA

EXHIBIT D
WORK LETTER

EXHIBIT E
COMMENCEMENT DATE AGREEMENT

EXHIBIT F
AIR CONDITIONING AND HEATING SERVICES

EXHIBIT G
BUILDING RULES

EXHIBIT H
JANITORIAL SPECIFICATIONS

EXHIBIT I
PARKING

EXHIBIT J
RENEWAL OPTION

EXHIBIT K
FORM OF GUARANTY

EXHIBIT L
OUTDOOR SEATING AREA




iii

--------------------------------------------------------------------------------




LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of the __ day of
July 18, 2014 (the “Effective Date”), by and between CREF ASPEN LAKE BUILDING
II, LLC, a Texas limited liability company (“Landlord”), and Q2 SOFTWARE INC.,
D/B/A Q2EBANKING, a Delaware corporation (“Tenant”).
In consideration of the rents reserved hereunder and the duties, covenants and
obligations of the other hereunder, Landlord and Tenant hereby covenant and
agree as follows:
ARTICLE I
1.1    DEMISE OF THE PREMISES. Landlord hereby leases, demises and lets to
Tenant, and Tenant hereby leases and takes from Landlord, those certain premises
(hereinafter collectively sometimes called the “Premises”) located on (i) the
entire fourth and a portion of the third floor (the “Phase 1 Premises”) and (ii)
the remaining portion of the third floor (the “Phase 2 Premises”) of the
building known as Aspen Lake Two Office Building (the “Building”) which is
located on Pecan Park Boulevard, in Austin (Williamson County), Texas 78750
(hereinafter sometimes called the “Land”). The Land is more particularly
described on EXHIBIT A attached hereto and made a part hereof for all purposes.
A floor plan of the Premises is attached hereto and made a part hereof for all
purposes as EXHIBIT B. The Building, the Land, all parking facilities owned or
controlled by Landlord and servicing the Building and any such parking
structures or parking lots constructed in the future on the Land (the “Parking
Facilities”) and any Public Areas (as hereinafter defined) are hereinafter
sometimes collectively called the “Project”.
1.2    LICENSE TO USE PUBLIC AREAS. Subject to Section 5.3 below, Landlord
hereby grants Tenant, its employees, invitees and other visitors, a nonexclusive
license for the term of this Lease and all extensions and renewals thereof to
use, for the purpose of ingress and egress to the Building, the Parking
Facilities, and the Premises, and in accordance with the Building Rules (as
hereinafter defined) (i) the sidewalks and other exterior common areas located
on the Land; and (ii) the lobbies, public corridors and elevator foyers of the
Building as such areas are designated by Landlord from time to time for the
common use of the Building’s tenants. Landlord agrees to construct an outdoor
landscaped seating area as depicted on EXHIBIT L attached hereto. Additionally,
Landlord and Tenant agree to work mutually to design and construct a covered
walkway from the Building up to the property line between the Land and the
property line for Aspen Lake One at Tenant’s cost, subject to Landlord’s ability
to obtain the necessary approvals and/or easement agreements from the owner of
Aspen Lake One, and further subject to such Aspen Lake owner agreeing to
construct such a covered walkway from the Aspen Lake One building simultaneously
such that it connects with Landlord’s covered walkway at the property line.
1.3    RENTABLE AREA. Landlord and Tenant stipulate and agree that the Rentable
Area of the Phase 1 Premises is estimated to be approximately 54,936 square
feet, the Rentable Area of the Phase 2 Premises is estimated to be approximately
15,000 square feet, and the Rentable Area of the Premises (as defined in and
determined in accordance with the terms and provisions of EXHIBIT C attached
hereto and made a part hereof for all purposes) (the “Rentable Area”) is
estimated to be approximately 69,936 rentable square feet. The actual Rentable
Area of the Phase 1 Premises, the entire Premises and the Building shall be
determined by the Architect within ninety (90) days following the Completion
Date. Such determination shall be made in accordance with published BOMA
(ANSI/BOMA Z65.i – 1996) standards and methodology. Based on such determination
by the Architect, Landlord shall send Tenant a notice stipulating the final
measurements of the Phase 1 Premises, the entire Premises and the Building,
along with any resulting changes in estimated payments of Rent or Tenant’s
Proportionate Share, and any other provisions impacted by such measurements.



1

--------------------------------------------------------------------------------




1.4    TERM.
(a)    This Lease shall be effective as of the Effective Date. The term of this
Lease shall commence (i) with respect to the Phase 1 Premises, on the Completion
Date for the Tenant Work in the Phase 1 Premises (the “Phase 1 Commencement
Date”), and (ii) with respect to the Phase 2 Premises, nine (9) months following
the Phase 1 Commencement Date (the “Phase 2 Commencement Date”), and, unless
sooner terminated or extended in accordance with the terms and conditions set
forth herein, shall expire on the last day of the one hundred and twenty-fourth
(124th) full calendar month after the Phase 1 Commencement Date (the “Expiration
Date”).
(b)    Tenant and Landlord shall execute and deliver the agreement in the form
attached hereto as EXHIBIT E and made a part hereof specifying, among other
matters, the Commencement Date and the Expiration Date. Landlord shall prepare
and deliver such agreement to Tenant after the Commencement Date has been
determined, and Tenant shall execute and deliver the agreement to Landlord
within five (5) business days of Tenant’s receipt thereof. Failure to sign said
agreement shall not affect the commencement or expiration of the term of this
Lease or any other terms and conditions of this Lease.
1.5    USE.
(a)    The Premises are to be used and occupied by Tenant (and its assignees and
subtenants permitted hereunder) solely for general office use and for no other
purpose. However, such permitted use shall include software development, sales,
implementation, support and related services for the banking industry. Without
limiting the foregoing, the Premises shall not be used for any purpose which
would tend to lower the Class A character of the Building, or create excessive
elevator loads and/or usage, or increase wear and tear on the Building’s
mechanical, electrical and plumbing systems, or increase the Building’s
maintenance and/or janitorial services or otherwise interfere with standard
Building operations. Tenant shall not be allowed to (i) have more than five and
three tenths (5 3/10) persons per one thousand (1,000) square feet of Rentable
Area occupy the Premises (excluding open houses, work-shops or other temporary
events or functions which temporarily increase the number of persons in the
Premises), (ii) operate separate shifts of employees from the Premises
(provided, Tenant may access and allow its employees use of the Premises after
normal business hours), (iii) use the space for the purpose of providing
telemarketing services (provided that the foregoing restriction shall not
prohibit Tenant from conducting phone-based customer service and sales
activities from the Premises), (iv) use the space as a consular office for any
foreign government or (v) use the space as an office for any governmental or
regulatory authority, agency or bureau
(b)    Tenant shall not occupy or use the Premises, or permit any portion of the
Premises to be occupied or used, for any business or purpose which violates any
exclusive given to other tenants in the Project or which is unlawful,
disreputable or deemed to be hazardous on account of fire or other hazards, or
permit anything to be done which would in any way increase the rate of fire or
liability or any other insurance coverage on the Building and/or its contents,
or which would produce strong, unusual or offensive odors, fumes, dust or
vapors, or that is a public or private nuisance, or that emits noise or sounds
that are objectionable to a person of reasonable judgment due to intermittence,
beat, frequency, shrillness or loudness. Landlord acknowledges Tenant’s proposed
use does not violate any exclusive given to another tenant or, to Landlord’s
knowledge, which would increase the rate of fire, liability, or other coverage
on the Building or its contents. Tenant shall not permit any cooking within the
Premises except the use of a microwave oven. Tenant agrees that no food, soft
drink or other vending machine may be installed within the Premises without the
written consent of Landlord, which shall not be unreasonably withheld or
delayed. The Building is a “non-smoking” Building. Tenant agrees that no smoking
is allowed in the Premises or in the Public Areas of the Building. “Public
Areas” shall include but are not limited to: the Parking Facilities, building
lobbies, elevators, elevator lobbies, corridors, restrooms, mailrooms, public
break rooms, stairwells, sidewalks, exterior entrances, and pedestrian tunnels
(if any). Landlord and Tenant will mutually agree upon a designated area within
the Project where smoking is permitted.

2

--------------------------------------------------------------------------------




ARTICLE II
2.1    BASE RENT. Tenant hereby covenants and agrees to pay to Landlord as
partial consideration for Tenant’s use and occupancy of the Premises a base
annual rent (the “Base Rent”), which Base Rent shall be payable in monthly
installments in advance on the first day of each month beginning on the
Commencement Date in accordance with the following schedule; provided, however
the first payment of Rent shall be due on the date of execution of this Lease:


Time Period


Rate per Square Foot of Rentable Area


Annual Base Rent


Monthly Installment


Months 1-9
$21.45
$1,178,377.20
$98,198.10
Months 10-12
$21.45
$1,500,127.20
$125,010.60
Months 13-24
$21.99
$1,537,892.64
$128,157.72
Months 25-36
$22.54
$1,576,357.44
$131,363.12
Months 37-48
$23.10
$1,615,521.60
$134,626.80
Months 49-60
$23.68
$1,656,084.48
$138,007.04
Months 61-72
$24.27
$1,697,346.72
$141,445.56
Months 73-84
$24.88
$1,740,007.68
$145,000.64
Months 85-96
$25.50
$1,783,368.00
$148,614.00
Months 97-108
$26.14
$1,828,127.04
$152,343.92
Months 109-120
$26.79
$1,873,585.44
$156,132.12
Months 121-124
$27.46
$1,920,442.56
$160,036.88



*The Rentable Area shall be increased upon the Phase 2 Commencement Date and the
monthly installment of Base Rent shall be adjusted accordingly.
  
2.2    ADDITIONAL RENT.
(a)    Commencing on the Phase 1 Commencement Date, in addition to the Base Rent
for each calendar year (or portion thereof) during the term of this Lease,
Tenant shall pay as additional rent (the “Additional Rent”) Tenant’s
Proportionate Share (as hereinafter defined) of the Operating Expenses (as
hereinafter defined) for that year. Landlord shall use commercially reasonable
efforts to, on or before December 1 of each calendar year during the term of
this Lease but in no event later than the beginning of each such calendar year,
and on or before the Commencement Date for the initial calendar year, deliver to
Tenant Landlord’s good faith estimate (the “Estimated Additional Rent”) of the
Additional Rent for that year. The Estimated Additional Rent shall be paid in
equal installments in advance on the first day of each calendar month. If
Landlord does not deliver an estimate to Tenant for any year by January 1 of
that year, Tenant shall continue to pay Estimated Additional Rent based on the
prior year’s estimate. From time to time during any calendar year, Landlord may
revise its estimate of the Additional Rent, particularly as it relates to
charges for electricity used by Tenant, for that year or any portion thereof on
either actual or reasonably anticipated increases in Operating Expenses, and the
monthly installments of Estimated Additional Rent shall be appropriately
adjusted for the remainder of that year or any portion thereof in accordance
with the revised estimate so that by the end of the year, the total payments of
Estimated Additional Rent paid by Tenant shall equal the amount of the revised
estimate. Notwithstanding the foregoing, future increases in Operating Expenses
above the actual amounts for the prior calendar year, excluding real property
taxes, assessments, insurance and utilities shall be limited to the lesser of
(i) the actual increase or (ii) six

3

--------------------------------------------------------------------------------




percent (6%) per year on a cumulative basis. Further notwithstanding the
foregoing, in no given year shall total controllable expenses increase by more
than 10% over the preceding year’s total.
(b)    “Tenant’s Proportionate Share” means the percentage determined by
dividing the Rentable Area contained within the Premises by the aggregate
Rentable Area of the space within the Building. Landlord and Tenant hereby
stipulate and agree for all purposes under this Lease that the aggregate
Rentable Area of the Building is 128,965 rentable square feet, notwithstanding
any different measurement thereof that may be made hereafter by or on behalf of
either party. Accordingly, unless and until any space is added to or deducted
from the Premises (without implying any right in Landlord or Tenant to add space
to or deduct space from the Premises, except as expressly set forth in this
Lease), Tenant’s Proportionate Share shall be (i) 42.597% upon the Phase 1
Commencement Date and (ii) 54.228% upon the Phase 2 Commencement Date.
(c)    “Operating Expenses” shall mean all expenses, assessments, costs and
disbursements of every kind and nature, computed on an accrual basis in
accordance with generally accepted accounting principles, incurred in connection
with the ownership, operation, maintenance and repair of the Project, excluding
only the costs and expenses described in Section 2.2(d) below. Without limiting
the generality of the foregoing, Operating Expenses include the following:
(i)    the Building’s allocable portion of the wages and salaries of all persons
directly engaged in the operation, maintenance, cleaning, security or access
control for the Project, including taxes, insurance and benefits relating
thereto;
(ii)    all supplies, tools, equipment and materials used in the operation and
maintenance of the Project, and the Building’s allocable portion of the rental
value of the Building management office;
(iii)    cost of all utilities for the Project, including but not limited to the
cost of water, sewer, gas, electricity, telephone and cable service, and all
other telecommunications services;
(iv)    cost of all maintenance and service agreements for the Project and the
equipment therein, including but not limited to security service, window
cleaning, snow and ice removal, elevator maintenance, janitorial service and
landscaping maintenance;
(v)    cost of repairs and general maintenance for the Project (excluding
repairs and general maintenance costs that are paid by proceeds of insurance or
by Tenant or other third parties);
(vi)    amortization of the cost of installation of capital investment items
that are hereafter installed for the purpose of reducing Operating Expenses, or
to improve Building life-safety systems or which may be required or recommended
by any Legal Requirements (hereinafter defined). All such costs which relate to
the installation of such capital investment items shall be amortized over the
reasonable useful life of the capital investment item,
(vii)    the cost of all insurance relating to the Project, as set forth in
Sections 7.1 and 7.2 hereof;
(viii)    all federal, state, county or municipal taxes, assessments, fees,
impositions, levies and governmental charges relating to the Project, whether
paid directly by Landlord or through an escrow arrangement with a mortgagee or
ground lessor, and whether they be by taxing districts or authorities presently
taxing or assessing the Project or by others subsequently created or otherwise,
and any other taxes, assessments, fees, impositions, levies, and governmental
charges attributable to the Project or its operation, and, without limiting the
generality of the foregoing and notwithstanding anything contained in this Lease
to the contrary, the tax (sometimes referred to as business, margin or franchise
tax) enacted by House Bill

4

--------------------------------------------------------------------------------




3 as passed during the 3rd called session of the Texas Legislature in 2006,
which has been codified in Chapter 171, Texas Tax Code, and any supplements,
replacements, additions or other modifications thereto; excluding, however,
except as provided herein, federal and state taxes on income, death taxes,
franchise taxes, and any taxes imposed or measured on or by the income of
Landlord from the operation of the Project; provided, however, that if at any
time during the term of this Lease, the present method of taxation or assessment
shall be so changed that the whole or any part of the taxes, assessments,
levies, impositions or charges now levied, assessed or imposed on the Land and
the improvements thereon shall be discontinued and as a substitute therefor, or
in lieu of an addition thereto, taxes, assessments, levies, impositions or
charges shall be levied, assessed and/or imposed wholly or partially as a
capital levy or otherwise on the rents received from the Project or the rents
reserved herein or any part thereof, then such substitute or additional taxes,
assessments, levies, impositions or charges, to the extent so levied, assessed
or imposed, shall be deemed to be included within Operating Expenses to the
extent that such substitute or additional tax would be payable if the Project
were the only property of Landlord subject to such tax;
(ix)    all property management fees not to exceed 4% of the gross rental
proceeds from the Building; and
(x)    the actual cost of installing, operating, and maintaining the fitness
center and conference center available for use by employees of tenants in the
Building at a level consistent with that which is being provided as of the
Effective Date.
(d)    Landlord hereby agrees that the term “Operating Expenses” shall not
include any of the following expenses (however nothing set forth below shall
prohibit Landlord from recovering any of the foregoing expenses directly from
Tenant if caused or contributed to by Tenant):
(i)    debt service or rentals under any ground lease;
(ii)    costs for which Landlord is entitled to specific reimbursement as a
separate charge by Tenant, by any other tenant of the Building or by any other
third party;
(iii)    costs incurred by Landlord in connection with the negotiation of any
tenant lease in the Project, including leasing commissions, legal fees and
leasehold improvements expenses (and/or allowances therefor);
(iv)    any other costs and expenses for services or amenities that are
specifically for the benefit of a particular tenant and that are of a nature not
generally provided to all tenants in the Building; and
(v)    except as set forth in Section 2.2(c)(vi) above, expenditures classified
as capital expenditures under generally accepted accounting principles or any
non-cash charges such as depreciation or amortization.
(e)    Within one hundred fifty (150) days after the end of each calendar year
during the term of this Lease, or as soon as reasonably practicable thereafter,
Landlord shall provide Tenant a statement (“Expense Statement”) showing Tenant’s
Proportionate Share of the Operating Expenses for said calendar year and a
statement prepared by Landlord comparing Estimated Additional Rent paid by
Tenant with Additional Rent for such calendar year. In the event that Estimated
Additional Rent paid by Tenant exceeds the amount of Additional Rent for said
calendar year, Landlord shall pay Tenant an amount equal to such excess at
Tenant’s option, by either giving a credit against rentals next due, if any, or
by direct payment to Tenant within thirty (30) days of the date of such Expense
Statement. In the event that the Additional Rent exceeds Estimated Additional
Rent paid by Tenant for said calendar year, Tenant shall pay the difference to

5

--------------------------------------------------------------------------------




Landlord within thirty (30) days of receipt of the Expense Statement. The
provisions of this Section 2.2(e) shall survive the expiration or termination of
this Lease.
(f)    Notwithstanding any other provision herein to the contrary, for the
purposes of estimating Operating Expenses, it is agreed that if the Building is
less than ninety-five percent (95%) occupied during any calendar year (or
portion thereof), an adjustment shall be made in computing each component of the
Operating Expenses that actually varies with the rate of occupancy of the
Building for that year so that the total Operating Expenses shall be computed
for such year as though ninety-five percent (95%) of the Building had been
occupied during such year.
(g)    Tenant shall have the right to request, review and copy, at Tenant’s
expense, Landlord’s books and records regarding the determination of Operating
Expenses for the calendar year that is the basis of an Expense Statement only
upon not less than thirty (30) days’ prior written notice to Landlord and
scheduling an appointment in advance. Such notice must be delivered within
ninety (90) days following Landlord’s delivery of the Expense Statement to
Tenant. Any such review shall be performed within sixty (60) days following
Landlord’s receipt of Tenant’s notice and conducted during normal business hours
at Landlord’s office in Houston, Texas or such other office as reasonably
designated by Landlord. Any party conducting the review must be a certified
public accountant (i) from an accounting firm reasonably acceptable to Landlord
or (ii) from Tenant’s staff. Tenant may not have such review performed on a
contingency fee basis. In the event that Landlord and Tenant confirm pursuant to
an Expense Statement or Landlord’s acceptance (subject to dispute resolution
below) of the results of Tenant’s review (as applicable) that Estimated
Additional Rent paid by Tenant exceeds Additional Rent for said calendar year,
Landlord shall pay Tenant an amount equal to such excess at Tenant’s option, by
either giving a credit against Rent (as hereinafter defined) next due, or by
direct payment to Tenant within thirty (30) days of the date of such Expense
Statement or acceptance. Notwithstanding the foregoing, if no Event of Default
has occurred and is continuing and Tenant requests a refund rather than a credit
from Landlord in writing, Landlord shall refund said amount to Tenant within
thirty (30) days of Landlord’s receipt of Tenant’s request. In the event it is
determined that the Additional Rent exceeds Estimated Additional Rent for said
calendar year, Tenant shall pay the difference to Landlord within thirty (30)
days of receipt of the Expense Statement. If Tenant does not object in writing
to an Expense Statement within ninety (90) days following the date thereof,
specifying the nature of the item(s) in dispute and the reasons therefor, or if
Tenant has elected to review Landlord’s records, within sixty (60) days
following Tenant’s review, then the Expense Statement shall be considered final
and accepted by Tenant. Any amount due to Landlord as shown on an Expense
Statement, whether or not disputed by Tenant as provided herein, shall be paid
by Tenant when due as provided in Section 2.2(e) above, without prejudice to any
such written exception pending resolution thereof. The results of any such
review shall be held in strict confidence by Tenant and its representatives. If
Landlord disputes the review, both parties shall within twenty (20) days agree
upon a neutral third party certified public accountant whose determination shall
be binding upon both parties.
2.3    RENT PAYMENTS.
(a)    Tenant hereby covenants and agrees to pay, as rent, the Base Rent and
Estimated Additional Rent and all other sums of money as shall become due from
and payable by Tenant to Landlord under this Lease inclusive of the exhibits
hereto (collectively, “Rent”) in lawful money of the United States to Landlord
at Landlord’s address as provided herein (or to such other persons or at such
other address(es) as may be designated by Landlord in writing from time to
time).
(b)    If the term of this Lease as described above commences on other than the
first day of a calendar month or terminates on other than the last day of a
calendar month, then the installments of Rent for such month or months shall be
prorated and the installment or installments so prorated shall be paid in
advance. The payment for such prorated month shall be calculated by multiplying
the monthly installment by a fraction, the numerator of which shall be the
number of days of the lease term occurring during said

6

--------------------------------------------------------------------------------




commencement or termination month, as the case may be, and the denominator of
which shall be the total number of days occurring in said commencement or
termination month.
(c)    Tenant shall pay all Rent at the times and in the manner provided in this
Lease, without demand, set-off or counterclaim. Tenant hereby acknowledges and
agrees that except as expressly provided in Sections 3.3 and 6.3(a) of this
Lease, Tenant’s covenants to pay Rent under this Lease are separate and
independent from Landlord’s covenant to provide services and other amenities
hereunder.
(d)    In the event any Rent is not paid within five (5) days of the date when
due, then Landlord and Tenant agree that Landlord will incur additional
administrative expenses, the amount of which will be difficult, if not
impossible to determine. Accordingly, in addition to the obligation to pay Rent,
Tenant shall pay to Landlord a late charge for such late payment in the
additional amount of three percent (3%) of the amount of such late payment of
Rent. The foregoing notwithstanding, tenant shall have one ten (10) day grace
period per lease year for late payments without any penalty.
(e)    Excepting the grace period, all Rent shall bear interest from the date
due until paid at a rate (the “Default Rate”) equal to the lesser of (i) a
floating annual rate equal to five percent (5%) above the Prime Rate reported in
the Money Rates column or section of the most recent issue of The Wall Street
Journal (“Prime Rate”), automatically adjusting with each change in the Prime
Rate, and (ii) the maximum non-usurious rate of interest permitted by the Legal
Requirements of the jurisdiction in which the Building is located.
(f)    Tenant shall also pay, together with all payments of Rent due hereunder,
an amount equal to all sales, use, excise, rental and other taxes now or
hereafter imposed by any lawful authority on all amounts due or required under
this Lease and classified as rent by any such authority.
2.4    SECURITY.    Within thirty (30) days after the execution of this Lease by
Tenant, Tenant shall provide Landlord an unconditional and irrevocable letter of
credit (the “Letter of Credit”) in the amount of Seven Hundred Twelve Thousand
Eight Hundred Sixty-Six and 0/100 Dollars ($712,866.00) in form and issued by a
bank with an Austin, Texas office (i.e. wherein said letter of credit may be
drawn) reasonably satisfactory to Landlord, or Tenant shall deposit the sum of
$712,866.00 in an account subject to an account control agreement between
Landlord, Tenant and the depository institution (the “Cash Account”), such
Letter of Credit or Cash Account to be held for the performance by Tenant of
Tenant’s covenants and obligations under the Lease, it being expressly
understood that the Letter of Credit and Cash Account shall not be considered an
advance payment of Rent or a measure of Landlord’s damages in case of an Event
of Default by Tenant. As long as there is no Event of Default, the amount of
Letter of Credit, or minimum required balance of the Cash Account required
hereunder shall be reduced to (i) $475,244.00 on the day after the expiration of
the thirty sixth (36th) calendar month following the Commencement Date, (ii)
$237,622.00 on the day after the expiration of the seventy second (72nd)
calendar month following the Commencement Date, at which amount it will remain
until the expiration of the Term (collectively, the “Reduction Schedule”). Based
on the statements provided to Landlord pursuant to Section 13.2(k) of this
Lease, in the event and at such time as Tenant’s liquid net worth is less than
$30,000,000, the Letter of Credit, or minimum required Cash Account balance, as
the case may be, shall be increased by $15.00 per square foot of Rentable Area
in the Premises. Tenant acknowledges that the Letter of Credit shall be held by
Landlord and that Landlord’s broker or property manager shall be authorized to
deliver the Letter of Credit to Landlord. Upon the occurrence of any Event of
Default by Tenant under this Lease which shall remain uncured, Landlord may,
from time to time, without prejudice to any other remedy draw on the Letter of
Credit, or direct the depository institution maintaining the Cash Account to
remit to Landlord in whole or in part to the extent necessary to make good any
arrears of Rent or other payments hereunder and/or any damage, injury, expense
or liability caused to Landlord by such Event of Default (provided that Landlord
may draw upon the Letter of Credit in whole in the event Tenant defaults in its
obligation to timely deliver a replacement letter of credit as required
hereunder). If any portion of the proceeds from a draw on any Letter of Credit
or payment from

7

--------------------------------------------------------------------------------




the Cash Account is so used or applied, Tenant shall within thirty (30) days
either cause the issuing bank to restore any Letter of Credit to the amount
existing prior to such application or make a deposit to restore the Cash Account
to the minimum required balance. Landlord’s right to the Cash Account or any
remaining balance of Letter of Credit shall be released or returned by Landlord
as the case may be to Tenant within thirty (30) days after the termination of
this Lease; provided, however, Landlord shall have the right to retain and
expend such remaining balance (i) to reimburse Landlord for any and all Rent or
other sums due hereunder that have not been paid in full by Tenant and/or (ii)
for cleaning and repairing the Premises if Tenant shall fail to deliver same at
the termination of this Lease in a neat and clean condition and in as good a
condition as existed at the date of possession of same by Tenant, ordinary wear
and tear and damage due to casualty not caused by Tenant and condemnation only
excepted. If more than fifty percent (50%) of the Letter of Credit, or more than
fifty percent (50%) of the Cash Account in the aggregate, is applied twice by
Landlord during any twenty-four month period during the Lease term, following
the second application, Landlord may require Tenant to restore the depleted
Letter of Credit or depleted Cash Account as the case may be to the lesser of
(A) its initial amount or (B) the amount of the Letter of Credit or Cash Account
balance prior to such second application plus the sum of (i) two (2) additional
monthly installments of Base Rent at the rate payable for the last month of the
Lease term, plus (ii) two (2) additional monthly installments of Estimated
Additional Rent at the rate payable for the month immediately preceding said
second application of the Letter of Credit or funds from the Cash Account.
Landlord shall not be required to keep the proceeds from any Letter of Credit or
payment from the Cash Account separate from its general funds and Tenant shall
not be entitled to any interest on same. Tenant acknowledges that Landlord has
the right to transfer or mortgage its interest in the Project and in this Lease,
and Tenant agrees that in the event of such transfer or mortgage, Landlord shall
have the right to transfer or assign the Letter of Credit or its right to the
Cash Account to the transferee or mortgagee. Upon such transfer or assignment of
the Letter of Credit or Cash Account, and the transferee’s or mortgagee’s
acceptance in writing to the return of such Letter of Credit or release of
rights to the Cash Account pursuant to this Lease, Landlord shall be deemed
released by Tenant from all liability or obligation for the return of the Letter
of Credit or obligations with respect to the Cash Account and Tenant shall look
solely to such transferee or mortgagee for the return of the Letter of Credit or
release of the funds held in the Cash Account.
Any letter of credit delivered by Tenant hereunder as the Letter of Credit shall
expire no earlier than twelve (12) months after issuance and shall provide for
automatic renewals of one-year periods unless the issuer has provided Landlord
written notice of non-renewal at least sixty (60) days prior to the then
expiration date (whereupon Tenant shall be obligated to provide a replacement
letter of credit or a “Letter of Credit Extension”, as described below, meeting
the requirements of this Section 2.4 no later than thirty (30) days prior to the
expiration of the then outstanding and expiring letter of credit, as provided
below). Any subsequent replacement letter of credit shall expire no earlier than
twelve (12) months from the expiration date of the then outstanding and expiring
letter of credit and shall provide for automatic 1-year renewals as described
above, it being understood that in lieu of replacing any letter of credit,
Tenant may procure an amendment extending its expiration date and so providing
for automatic 1-year renewals (each a “Letter of Credit Extension”). Tenant
shall ensure that at all times during the Term of this Lease and for fifteen
(15) business days after expiration of the Term, one or more unexpired letters
of credit in the aggregate amount of the amount required hereunder shall be in
the possession of Landlord. To the extent that Tenant is obligated to furnish a
replacement Letter of Credit hereunder, Tenant shall deliver a Letter of Credit
Extension or a replacement letter of credit to Landlord no later than thirty
(30) days prior to the expiration date of the then outstanding and expiring
letter of credit; provided, however, that a replacement letter of credit shall
not be required to have an effective date earlier than the expiration date of
the then existing letter of credit being so replaced (it being the intent that
Tenant not be required to have two outstanding letters of credit covering the
same required amount at any one time). Failure by Tenant to deliver any Letter
of Credit Extension or any replacement letter of credit as required above shall
entitle Landlord to draw under the outstanding letter(s) of credit and to retain
the entire proceeds thereof as security for Tenant’s obligations hereunder. Each
letter of credit shall be for the benefit of Landlord and its successors and
assigns, shall be expressly transferable (but only to a mortgagee or a successor
landlord under this Lease), and shall entitle Landlord or its successors

8

--------------------------------------------------------------------------------




or assigns to draw from time to time under the letter of credit in portions or
in whole upon presentation of a sight draft. Tenant acknowledges and agrees that
the Letter of Credit is a separate and independent obligation of the issuing
bank to Landlord and that Tenant is not a third party beneficiary of such
obligation, and that Landlord’s right to draw upon the Letter of Credit for the
full amount due and owing thereunder shall not be, in any way, restricted,
impaired, altered or limited by virtue of any provision of the United States
Bankruptcy Code, including without limitation, Section 502(b)(6) thereof.
2.5    PERSONAL PROPERTY TAXES. Tenant agrees that it shall pay directly to the
taxing authority all personal property taxes pertaining to Tenant’s Trade
Fixtures and any other personal property of Tenant.
2.6    AD VALOREM TAXES. If the taxing authority includes the value of leasehold
improvements in the assessment of the Building, but does not separately assess
Tenant’s Leasehold Improvements (as hereinafter defined), Landlord may make a
reasonable allocation of the ad valorem taxes assessed against the Project and
attributable to the value of the Tenant’s Leasehold Improvements. In such event,
Tenant shall pay its allocated share within thirty (30) days of receipt of the
written statement of Landlord setting forth in reasonable detail the amount and
the basis upon which Landlord made the allocation.
ARTICLE III
3.1    SERVICES. Provided no Event of Default (as hereinafter defined) has
occurred and is continuing hereunder, and subject to the provisions of
Sections 3.2 and 3.3 below, Landlord shall furnish the following services and
amenities (collectively, the “Required Services”) to Tenant (and its assignees
and subtenants permitted hereunder) while occupying the Premises:
(i)    hot and cold domestic water at those points of supply provided for
general use of the tenants of the Building;
(ii)    central heat, ventilation and air conditioning to the Premises and
common areas of the Building, at such times, at such temperatures and in such
amounts as are considered by Landlord to be standard, but in keeping with the
standards of other Class A office buildings of comparable age and size in the
Williamson County, Texas office market, all as more particularly described on
EXHIBIT F attached hereto and made a part hereof for all purposes;
(iii)    electric lighting service for all Public Areas and special service
areas of the Building and the Project in the manner and to the extent deemed by
Landlord to be in keeping with the standards of other Class A office buildings
of comparable age and size in the Williamson County, Texas office market;
(iv)    janitorial service comparable to that provided by landlords of other
Class A office buildings of comparable age and size in the Williamson County,
Texas office market and consistent with other similar tenants in the Building on
a five (5) day per week basis in accordance with the specifications set forth in
EXHIBIT H attached hereto; provided, however, if Tenant’s floor coverings or
other improvements require special cleaning or care in excess of that provided
for by Landlord in EXHIBIT H, Landlord will provide such additional cleaning or
care only upon special agreement with Tenant;
(v)    on-site security equipment for the Building perimeter; provided, however,
that Tenant agrees that Landlord shall not be responsible for the adequacy or
effectiveness of such security;
(vi)    electricity; Tenant shall pay to Landlord, monthly as billed or at such
other times during any calendar year Landlord submits electricity bills, such
charges as may be separately metered; if any electrical equipment requires air
conditioning in excess of Building standards as reasonably determined by
Landlord, the same shall be installed with applicable meters, at Tenant’s
expense and Tenant shall pay

9

--------------------------------------------------------------------------------




all operating costs relating thereto, including, without limitation, any
additional maintenance, repair and utilities related to such electrical
equipment and above Building Standard (as defined in EXHIBIT D) air conditioning
equipment;
(vii)    all Building Standard fluorescent bulb replacement in all areas and all
incandescent bulb replacement in Public Areas;
(viii)    non-exclusive passenger elevator service to the Premises twenty-four
(24) hours per day; and
(ix)    maintenance of the roof, exterior walls, load-bearing columns,
foundation, floor slabs, and other structural components and base Building
components of the Project including but not limited to the following:
mechanical, electrical and plumbing systems of the Project, common areas, public
restrooms, restrooms on multi-tenant floors, and exterior lighting and
landscaping of the Project.
3.2    GOVERNMENTAL REGULATIONS. The obligations of Landlord to provide the
Required Services shall be subject to governmental regulation thereof (i.e.,
rationing, temperature control, etc.) and any such regulation that impairs
Landlord’s ability to provide the Required Services as herein stipulated shall
not constitute a default hereunder but rather providing the applicable Required
Services to the extent allowed pursuant to such regulations shall be deemed to
be full compliance with the obligations and agreements of Landlord hereunder.
3.3    FAILURE TO PROVIDE REQUIRED SERVICES. To the extent any of the Required
Services require electricity, gas and water supplied by public utilities,
Landlord’s covenants hereunder shall only impose on Landlord the obligation to
use commercially reasonable efforts to cause the applicable public utilities to
furnish the same. Failure by Landlord to furnish any of the Required Services to
any extent, or any cessation thereof, due to failure of any public utility to
furnish service to the Building, or any other cause beyond the reasonable
control of Landlord, shall not render Landlord liable in any respect for damages
to either person or property, nor be construed as an eviction of Tenant, nor
result in an abatement of Rent, nor relieve Tenant from fulfillment of any
covenant or agreement hereof. In the event of any failure by Landlord to furnish
any of the Required Services to any extent, or any cessation thereof, due to
malfunction of any equipment or machinery, or any other cause within the
reasonable control of Landlord, Tenant shall have no claim for rebate of Rent or
damages on account thereof. The services described in Sections 3.1(i), (ii),
(iii), and (vi) above are referred to herein as “Essential Services”.
Notwithstanding the foregoing, if the Premises or any portion thereof are
rendered untenantable and are not used by Tenant for a period of five (5)
consecutive days following Landlord’s receipt from Tenant of a written notice
regarding such matters (the “Eligibility Period”) as a result of failure in any
Essential Service, Tenant’s Base Rent and Estimated Additional Rent shall be
reduced and abated after the expiration of the Eligibility Period for such time
as the Premises (or portion thereof, as the case may be) remain untenantable and
are not used by Tenant, in the same proportion as the Rentable Area rendered
untenantable and not used bears to the total Rentable Area of the Premises;
provided, however, there shall be no abatement of Rent: (i) if Landlord provides
to Tenant other space in the Building which is reasonably suited for the
temporary operation of Tenant’s business; (ii) if the failure is caused in whole
or in part by a governmental directive, failure of a utility provider to provide
service to the Premises, any other cause beyond Landlord’s reasonable control
and ability to cure, or solely by the negligent or willful acts or omissions of
Tenant or any of its assignees claiming by through or under Tenant, and any of
their respective agents, contractors, employees, licensees and invitees; or
(iii) to the extent such failure is caused by a fire or other casualty. As used
herein, “untenantable” means the Premises is in a condition not reasonably
usable or accessible by Tenant or its employees for the conduct of business, and
includes, but is not limited to, the unavailability of any Essential Service to
the Premises. If the foregoing conditions for rent abatement are met with
respect to a failure of an Essential Service that continues for a period of one
hundred eighty (180) consecutive days, Tenant may elect to terminate this Lease
within ten (10) days of the expiration of such one hundred eighty (180) day
period, as long as Landlord does not restore

10

--------------------------------------------------------------------------------




the service in question within such ten (10) day period. Notwithstanding the
foregoing, during any rent abatement period under this Lease, Tenant shall pay
Landlord as Rent Landlord’s normal charges for all services and utilities
provided to and used by Tenant during the period of the rent abatement.
3.4    ADDITIONAL SERVICES. Tenant hereby acknowledges and agrees that Landlord
is obligated to provide only the Required Services under this Lease, and that
Landlord, its agents and representatives, have made no representations
whatsoever of any additional services or amenities to be provided by Landlord
now or in the future under this Lease. Notwithstanding the foregoing, Tenant
recognizes that Landlord may, at Landlord’s sole but reasonable option, elect to
provide additional services or amenities for the tenants of the Building from
time to time, and hereby agrees that Landlord’s discontinuance of any provision
of any such additional services or amenities shall not constitute a default of
Landlord under this Lease nor entitle Tenant to any abatement of or reduction in
Rent. Landlord may impose a reasonable charge and establish rules and
regulations for any of the following: (a) the use of any HVAC by Tenant outside
of Standard Operating Hours; (b) additional or unusual janitorial services
requested by Tenant or required because of any non-building standard
improvements in the Premises, the carelessness of Tenant, or the nature of
Tenant’s business (other than ordinary office use) (including the operation of
Tenant’s business other than during Standard Operating Hours); (c) the removal
of any refuse and rubbish from the Premises except for discarded material placed
in wastepaper baskets and left for emptying as an incident to Landlord’s normal
cleaning of the Premises; and (d) any other services specifically requested by
Tenant not otherwise included in Operating Expenses.
3.5    EMERGENCY GENERATOR; ADDITIONAL EQUIPMENT. During the Term, Tenant may
install within the Project in a location acceptable to Landlord in its sole
discretion (not to exceed 300 square feet), at Tenant’s sole cost and expense,
an emergency generator (not to exceed 350 KVA), including an automatic transfer
switch and all necessary electrical switchgear and conduit from the generator to
the UPS batteries (to be located within the Premises), and an associated diesel
fuel tank (not to exceed 2000 gallons) for such generator. All expenses
(including without limitation any reasonable structural reinforcements necessary
to support said equipment and Landlord’s costs incurred in connecting the
generator to the Project’s electrical systems and Landlord’s oversight fees) and
permitting associated with the installation, operation, maintenance and insuring
of such equipment shall be borne solely by Tenant. Tenant shall screen the
generator and fuel tank and ensure sound-attenuation in accordance with Legal
Requirements and in a manner reasonably acceptable to Landlord. Tenant shall, at
its expense, remove the generator and associated fuel tank within thirty (30)
days of any of the following events: (1) the termination of Tenant’s right to
possess the Premises; (2) the termination of the Lease; or (3) the Expiration
Date. If Tenant fails to do so, Landlord may remove the generator and associated
fuel tank and store and dispose of it in any manner Landlord deems appropriate
without liability to Tenant; Tenant shall reimburse Landlord for all
out-of-pocket costs incurred by Landlord in connection therewith within 10 days
after Landlord’s request therefor. Tenant shall give Landlord at least 48 hours’
prior notice of any maintenance or testing of the generator and/or fuel tank.
Tenant shall repair any damage and remediate any environmental contamination to
the Building or the Project caused by or relating to the generator and
associated fuel tank, including that which is caused by its installation,
maintenance, use or removal. During the Term, Tenant may install on the roof of
the Building in a location acceptable to Landlord in its sole discretion a
non-penetrating Directv dish and a compressor to provide dedicated air
conditioning service to its server and network operations center rooms (with
such dedicated air conditioning being separately metered at Tenant’s cost and
expense, which expense Tenant may cover out of the Allowance, and subject to
Landlord’s consent as to location and installation). All expenses and permitting
associated with the installation, operation, maintenance and insuring of such
dish and air conditioning equipment shall be borne solely by Tenant. Tenant
shall, at its expense, remove the dish and air conditioning equipment within
thirty (30) days of any of the following events: (1) the termination of Tenant’s
right to possess the Premises; (2) the termination of the Lease; or (3) the
Expiration Date. If Tenant fails to do so, Landlord may remove the dish and air
conditioning equipment and store and dispose of such equipment in any manner
Landlord deems appropriate without liability to Tenant; Tenant shall reimburse
Landlord for all out-of-pocket costs incurred by Landlord in connection
therewith within 10 days

11

--------------------------------------------------------------------------------




after Landlord’s request therefor. Tenant shall repair any damage and remediate
any environmental contamination to the Building or the Project caused by or
relating to the dish or air conditioning equipment, including that which is
caused by its installation, maintenance, use or removal. Landlord acknowledges
that the emergency generator, associated diesel fuel tank, Directv dish and
dedicated air conditioning compressor (“Additional Tenant Equipment”) are not
intended to be an integral part of nor, will they affect the design or
specifications of the Building Shell or Building Standard Improvements. Tenant
will at all times own the Additional Tenant Equipment.
ARTICLE IV
4.1    CARE OF THE PREMISES.
(a)     Tenant shall not commit or allow to be committed any waste or damage to
any portion of the Premises or the Building, and shall at its own cost and
expense, maintain the Premises in good condition and repair. If Tenant fails to
make required repairs or replacements to the Premises promptly, which, for
purposes of this Lease, shall be within sixty (60) days following receipt of
written notice from landlord describing in detail the required repair or
replacement (except in the case of disrepair that is affecting Building systems
or other tenants, in which case Landlord may immediately make such repairs),
Landlord may, at its option, make such repairs or replacements, and Tenant shall
repay the cost thereof plus a charge of five (5%) to Landlord on demand. Tenant
shall not undertake the repair or replacement of any damage or injury to the
structural components of the Building or its mechanical, electrical or plumbing
systems caused by Tenant, its agents, contractors, employees, invitees or
visitors, but shall reimburse Landlord for all actual costs and expenses
incurred in effecting any such repair or replacement, plus a charge of five
percent (5%).
(b)    The provisions of Section 4.1(a) shall fully apply to the appearance of
mold or other fungi or bacteria resulting from the presence of water or moisture
within the Premises caused by Tenant, Tenant’s agents, employees, contractors,
or invitees, or resulting from Tenant’s failure to promptly advise Landlord of
the presence of water or moisture within the Premises.
(c)     Unless otherwise expressly stipulated herein, Landlord shall not be
required to make any improvements to or repairs of any kind or character to the
Premises during the term of this Lease.
(d)    Upon termination of this Lease, by lapse of time or otherwise, Tenant
shall deliver up the Premises to Landlord in as good condition as existed on the
Commencement Date, ordinary wear and tear only excepted. Upon such termination
of this Lease, Landlord shall have the right to re-enter and resume possession
of the Premises.
(e)     Any communications or computer service wires, cables and related devices
installed in the Premises (or elsewhere in the Building) by or on behalf of
Tenant (collectively, “Tenant Lines”), shall be removed within thirty (30) days
after the expiration or earlier termination of the Lease by Tenant at Tenant’s
sole cost and expense provided, however, Landlord shall have the right, upon
written notice to Tenant given no later than thirty (30) days prior to the
expiration or earlier termination of the Lease (except that the notice period
shall extend to thirty (30) days beyond the date of termination of the Lease if
it is terminated by Landlord due to a default by Tenant), to require Tenant to
abandon and leave in place, without payment to Tenant, any and/or all Tenant
Lines whether located in the Premises or elsewhere in the Building. Unless
abandoned by Tenant at Landlord’s direction, Tenant shall repair and restore, or
at Landlord’s election reimburse Landlord for the cost of repairing and
restoring, any damage to the Premises and/or Building caused by the removal of
the Tenant Lines.
4.2    ENTRY FOR REPAIRS AND INSPECTION. Tenant shall permit Landlord and its
contractors, agents or representatives to enter into and upon any part of the
Premises at all reasonable hours

12

--------------------------------------------------------------------------------




and upon at least twenty-four (24) hour prior notice (except for entry
after-hours for cleaning and in the case of emergency, in which events no notice
shall be required) to inspect or clean the same, to make repairs, alterations or
additions thereto, within the final twelve (12) months of the Term, upon not
less than twenty-four (24) hours prior written notice to show the same to
prospective tenants or purchasers, or to determine whether Tenant is performing
its obligations hereunder. Landlord agrees to exercise its best good faith
efforts (i) to prosecute completion of any work within the Premises diligently,
(ii) to minimize interference with Tenant’s use, access, occupancy and quiet
enjoyment of the Premises, and (iii) to protect Tenant’s property located in the
Premises from damage. Entry to the Premises and the conduct of work therein by
Landlord and its contractors, agents or representatives pursuant to this
Section 4.2 shall not constitute a trespass or an eviction (constructive or
otherwise) nor shall Tenant be entitled to any abatement or reduction of Rent or
claim for damages for any injury to or interference with Tenant’s business, loss
of occupancy or quiet enjoyment or for any other consequential damages by reason
thereof, unless caused by the negligence or misconduct of Landlord
4.3    NUISANCE. Tenant shall conduct its business and control its agents,
employees, invitees, contractors and visitors in such manner as not to create
any nuisance, or interfere with, annoy or disturb any other tenant, or Landlord
in its operation of the Building. Landlord will promptly notify Tenant if any
other tenant of the Building has complained to Landlord that Tenant’s actions
have created a nuisance, interference, annoyance or disturbance of such Tenant
4.4    LAWS AND REGULATIONS; RULES OF THE BUILDING. Tenant, at Tenant’s expense,
shall comply with, and Tenant shall cause its visitors, employees, contractors,
agents and invitees to comply with all Legal Requirements and Building Rules. As
used in this Lease, the term “Legal Requirements” means (a) all laws,
ordinances, orders, rules, regulations and other requirements of governmental
authority which impose any duty with respect to or otherwise relate to the use,
condition, occupancy, maintenance or alteration of the Premises, whether now in
force or hereafter enacted, and (b) all recorded covenants, rules and
restrictions to which the Premises is subject from time to time provided a copy
of such covenants, rules and restrictions have been provided to Tenant. As used
in this Lease, the term “Building Rules” means all rules and regulations
reasonably adopted and altered by Landlord from time to time for the use, care
and cleanliness of the Premises and for preservation of good order therein,
which Building Rules will be sent by Landlord to Tenant in writing and shall be
thereafter carried out and observed by Tenant, its employees, contractors,
agents, invitees and visitors. The current Building Rules are attached hereto as
EXHIBIT G and made a part hereof for all purposes.
4.5    HAZARDOUS SUBSTANCES.
(a)    Except for small quantities of Hazardous Substances customarily used in
connection with general office uses, and not required to be reported by an
environmental agency, Tenant shall not cause or permit any Hazardous Substance
to be used, stored, generated or disposed of on or in the Building, the Project
or the Premises except fuel storage for back up generation handled and stored in
compliance with all Legal Requirements, by Tenant, Tenant’s agents, employees,
contractors or invitees without first obtaining Landlord’s written consent,
which may be given or withheld in Landlord’s sole discretion. If any Hazardous
Substances are used, stored, generated, or disposed of on or in the Building,
the Project or the Premises, including those customarily used in connection with
general office uses, or if the Building, the Project or the Premises become
contaminated in any manner for which Tenant is legally liable or otherwise
become affected by any storage, release or discharge of a Hazardous Substance,
Tenant shall immediately notify Landlord of the release or discharge of a
Hazardous Substance and Tenant shall indemnify, defend and hold harmless
Landlord and its partners from and against any and all claims, damages, fines,
judgments, penalties, costs, liabilities, or losses (including, without
limitation, a decrease in value of the Project, the Building or the Premises,
damages caused by loss or restriction of rentable or usable space, or any
damages caused by adverse impact on marketing of the space, and any and all sums
paid for settlement of claims, attorneys’ fees, consultant, and expert fees)
arising during or after the term of this Lease, and arising as a result of such

13

--------------------------------------------------------------------------------




contamination, release or discharge. This indemnification includes, without
limitation, any and all costs incurred because of any investigation of the site
or any cleanup, removal, or restoration mandated by federal, state or local
agency or political subdivision or required by any Interest Holder (as
hereinafter defined). Without limitation of the foregoing, if Tenant causes or
permits the presence of any Hazardous Substance on the Premises, the Building or
the Project and the same results in any contamination, release or discharge,
Tenant shall promptly, at its sole expense, take any and all necessary actions
to return the Premises, the Building or the Project, to the condition existing
prior to the presence of any such Hazardous Substance on the Premises, the
Building or the Project and in compliance with all Legal Requirements. Tenant
shall first obtain Landlord’s approval for any such remedial action and the
approval of the contractors doing the work. Landlord shall have the right to do
the work, at Tenant’s sole cost and expense, if Landlord determines an emergency
exists or if necessary to protect the health and safety of other tenants of the
Project.
(b)    As used herein, “Hazardous Substance” means any substance that is toxic,
ignitable, reactive, infectious or corrosive and that is regulated by any local
government, the state in which the Building is located or the United States
Government. “Hazardous Substance” includes any and all material or substances
that are defined as “hazardous waste,” “extremely hazardous waste,” or a
“hazardous substance” pursuant to federal, state or local governmental law.
“Hazardous Substance” includes, but is not restricted to, asbestos,
polychlorobiphenyls, and petroleum.
(c)    Tenant’s indemnification of Landlord under Section 4.5(a) hereof shall
become effective from and after the date Tenant takes possession of the Premises
and shall survive the expiration or termination of this Lease.
(d)    Landlord represents and covenants that to its knowledge, except for
Hazardous Substances used in the ordinary course of constructing, operating and
maintaining an office building, including the Parking Facilities and
landscaping, the Project does not and shall not contain any Hazardous Substances
as of the date hereof and as of the Commencement Date.
ARTICLE V
5.1    CONDITION OF THE PREMISES AND THE PROJECT.
(a)    On the Commencement Date, the Premises (including the Tenant Work
described in EXHIBIT D) shall be delivered to Tenant, and Tenant shall accept
the same, in its condition as of the Commencement Date.
(b)    Tenant acknowledges that no representations as to the repair of the
Premises or the Project, nor promises to alter, remodel or improve the Premises
or the Project, have been made by Landlord, except as are expressly set forth in
this Lease.
5.2    ALTERATIONS TO THE PREMISES.
(a)    Tenant shall not make or allow to be made any alterations, physical
additions or other improvements (including fixtures) in or to the Premises (such
alterations, additions and other improvements being herein called “Premises
Alterations”), or place safes, vaults, file cabinets or other heavy furniture or
equipment within the Premises, without first obtaining Landlord’s written
approval of Tenant’s contractors and the plans and specifications therefor,
which approval shall not be unreasonably withheld or delayed. If such approval
is given, prior to commencement of construction Tenant shall deliver to Landlord
all building permits required for such construction, a certificate of insurance
from Tenant’s contractors confirming the existence of all insurance reasonably
required by Landlord and a copy of the executed construction contract covering
such Premises Alterations. Landlord’s approval, if given, shall create no
responsibility or liability on the part of Landlord for, or warranty by Landlord
with respect to, the completeness

14

--------------------------------------------------------------------------------




or design sufficiency or compliance with any Legal Requirements. Tenant shall
pay to Landlord, upon demand, a fee not to exceed three percent (3%) of the cost
of such Premises alterations. to compensate Landlord for the cost of review and
monitoring the construction of such Premises Alterations. Upon completion,
Tenant shall deliver to Landlord a copy of the “as-built” plans and
specifications for all Premises Alterations on a diskette in AutoCAD or
compatible format.
(b)    Landlord’s interest in the Premises shall not be subject to liens for
improvements made by Tenant, and Tenant shall have no power, right, or authority
to create any lien or permit any lien to attach to the Premises or to the
present estate, reversion, or other estate of Landlord in the Premises, the
Building, the Land, the Project, and any other property of Landlord as a result
of improvements made by Tenant or for any other cause or reason. All
materialmen, contractors, artisans, mechanics, laborers, and other persons
contracting with Tenant with respect to the Premises or any part thereof
(“Potential Lienors”) are hereby charged with notice that such liens are
expressly prohibited and that such Potential Lienors must look solely to Tenant
to secure payment for any work done or material furnished for improvements by
Tenant or for any other purpose during the term of this Lease. Tenant covenants
to promptly notify all Potential Lienors of this provision exculpating Landlord
and the Premises, the Building, the Land, the Project, and any other property of
Landlord from liability for such liens. Tenant shall also advise all Potential
Lienors of the provisions of this subsection (b). (c)    All Leasehold
Improvements (hereinafter defined), including without limitation, all Premises
Alterations are the property of Landlord and shall be surrendered to Landlord
upon the expiration or earlier termination of this Lease, whether by lapse of
time or otherwise; provided, however, that Tenant shall remove all Trade
Fixtures (as hereinafter defined) and any Premises Alterations as designated in
writing by Landlord to be removed at the time that Landlord approves the
Premises Alterations. In addition, pursuant to EXHIBIT D, Tenant may be required
to remove certain items of Tenant Work which do not comply with the Tenant Work
Standards (as defined in EXHIBIT D). Tenant shall repair and restore any damage
to the Premises caused by the removal of any items pursuant to this Section
5.2(c) or EXHIBIT D.
(c)    As used in this Lease, the term “Leasehold Improvements” means any and
all improvements and tenant finish existing in the Premises as of the
Commencement Date, including the Tenant Work, as defined and described in
EXHIBIT D, as well as any and all Premises Alterations added by Tenant after the
Commencement Date, but excluding Trade Fixtures. As used in this Lease, the term
“Trade Fixtures” means any fixtures, telephone, voice and data cabling, computer
systems, furniture, furniture systems or equipment used or installed by or at
the request of Tenant which are not permanently affixed to the Premises and the
removal of which would not adversely affect the structure of the Building or any
of its systems, including HVAC, electrical, life safety or plumbing. The term
“Tenant Work” does not include the Building Shell or any of the Building
Standard Improvements contained therein as described in Exhibit D and Schedule
D-2 attached thereto. Landlord and Tenant acknowledge and agree that Landlord
will not approve plans for any component of Tenant Work that would modify the
structural components or elements of the Building Shell to be constructed by
Landlord, or that would require Landlord to modify or enhance the integral
equipment included within the Building Standard Improvements.
(d)    Tenant shall indemnify and hold harmless Landlord from and against all
costs (including reasonable attorneys’ fees and costs of suit), losses,
liabilities, or causes of action arising out of or relating to any Premises
Alterations or Leasehold Improvements installed by Tenant or its contractors,
including but not limited to any mechanics’ or materialmen’s liens asserted in
connection therewith. Should any mechanics’ or other liens be filed against any
portion of the Building and/or the Land or any interest therein by reason of
Tenant’s acts or omissions or because of a claim against Tenant or its
contractors, Tenant shall cause the same to be canceled or discharged of record
by bond or otherwise within thirty (30) days after notice by Landlord. If Tenant
shall fail to cancel or discharge said lien or liens, within said thirty (30)
day period, which failure shall be deemed to be a default hereunder, Landlord
may, at its sole option and in addition to any other remedy of Landlord
hereunder, cancel or discharge the same and upon Landlord’s demand, Tenant shall
promptly reimburse Landlord for all costs incurred in canceling or discharging
such

15

--------------------------------------------------------------------------------




lien or liens. Tenant’s indemnification of Landlord under this paragraph shall
survive the expiration or termination of this Lease.
5.3    ALTERATIONS TO THE BUILDING. Notwithstanding anything herein to the
contrary, Landlord hereby expressly reserves the right in its sole discretion to
(a) temporarily or permanently change the location of, close, block or otherwise
alter any entrances, corridors, skywalks, tunnels, doorways or walkways leading
to or providing access to the Building or any part thereof or otherwise restrict
the use of same provided such activities do not unreasonably impair Tenant’s
access to the Premises, and (b) improve, remodel, expand or otherwise alter any
of the Building, and it is agreed that Landlord shall not incur any liability
whatsoever to Tenant as a consequence thereof and such activities shall not be
deemed to be a breach of any of Landlord’s obligations hereunder as long as such
actions do not unreasonably impair Tenant’s access to or use of the Premises;
provided, however, Landlord will not permanently re-locate the main entrance to
the Building on the first floor unless so required by Legal Requirements.
Landlord agrees to notify Tenant within a reasonable time in advance of any
alterations, modifications or other actions of Landlord under this Section 5.3.
Any diminution or obstruction of light, air or view by any structure which is
not or may hereafter be constructed on lands adjacent to the Project shall in no
way affect this Lease or impose any liability on Landlord. Noise, dust or
vibration or other incidents to any construction work in or around the Building
shall in no way affect this Lease or impose any liability on Landlord. In making
such alterations and modifications or taking such other actions, Landlord shall
use commercially reasonable efforts to minimize interference with and disruption
of Tenant’s use of the Premises, the Building, or the Project as permitted under
this Lease.
5.4    KEYS AND LOCKS Landlord shall furnish Tenant with up to (a) three hundred
forty (340) keys or access cards for the Building corridor doors entering the
Premises and up to (b) three hundred forty (340) access cards for the Building.
Additional keys and substitute access cards will be furnished by Landlord upon
an order signed by Tenant and payment by Tenant of Landlord’s charge therefor.
All such keys and access cards shall remain the property of Landlord. No
additional locks shall be allowed on any door of the Premises without Landlord’s
permission, and Tenant shall not make or permit to be made any duplicate keys or
access cards, except those furnished by Landlord. Upon termination of this
Lease, Tenant shall surrender to Landlord all keys and access cards, including
any keys to any locks on doors entering or within the Premises, and give to
Landlord the explanation of the combination of all locks for safes, safe
cabinets and vault doors, if any, in the Premises. If either (i) Tenant loses
any master key to the Premises or (ii) an unauthorized duplicate of the master
key to the Premises is found to have been made by Tenant, all doors in the
Premises shall be re-keyed, at Tenant’s sole cost and expense. Tenant shall not
permit any unauthorized use of the access cards. If Tenant loses any access
card, all costs and expenses incurred by Landlord to adjust the Building access
system or the access system for the covered portion of the Parking Facilities
due to such loss shall be paid by Tenant. Notwithstanding the above, at the time
any master suite key is lost or misplaced, Tenant may elect to not re-key its
Premises; provided, however, such election to not re-key shall mean that Tenant
automatically waives and releases Landlord, its agents, employees and property
managers from all claims and expenses of any kind or nature known or unknown
arising directly or indirectly in whole or in part from such loss of the master
key and agrees to indemnify and hold all such parties harmless from all such
claims and expenses including reasonable attorneys fees and costs.
5.5    GRAPHICS, BUILDING DIRECTORY AND NAME.
(a)    No signs except as provided in paragraph (c) , numerals, letters or other
graphics shall be used or permitted on the exterior of the Premises, or which
may be visible from outside the Premises, (except from the common corridor),
unless approved in advance and in writing by Landlord. All costs of installing,
using, maintaining and removing any approved signage shall be at Tenant’s sole
cost. Tenant agrees to keep and maintain all signage in good condition and
repair during the term of the Lease and any extended term. Tenant shall be
granted Building standard suite signage at the entrance to the Premises that
will include Tenant’s standard logo, with the design, size and location of such
signage to be subject to

16

--------------------------------------------------------------------------------




Landlord’s reasonable approval. Upon termination of this Lease, Tenant shall at
Tenant’s sole cost, immediately remove its signage and repair any damage caused
thereby. The rights under this Section 5.5(a) are personal to Tenant.
(b)    Landlord shall input a listing of Tenant’s name on the Building’s
directory board located in the main lobby of the Building.
(c)    Tenant, at Tenant’s sole cost and expense, shall have the right to
install backlit Tenant identification (parapet) signage on the upper Building
façade (in a location to be reasonably agreed upon between Landlord and Tenant)
that will include Tenant’s standard logo, with the design, size and location of
such signage to be subject to Landlord’s reasonable approval. Upon termination
of this Lease, Tenant shall at Tenant’s sole cost, immediately remove its
signage and repair any damage caused thereby. The rights under this Section
5.5(c) are personal to Tenant. Tenant shall reserve the right to use the
Allowance (to the extent any Allowance remains following completion of Tenant’s
Work) referenced in Exhibit D to pay any and all signage costs.
ARTICLE VI
6.1    CONDEMNATION.
(a)    In the event of a taking or damage related to the exercise of the power
of eminent domain, by any agency, authority, public utility or entity empowered
to condemn property (including without limitation a voluntary conveyance by
Landlord in lieu of such taking or condemnation) (a “Taking”) of (i) the entire
Premises, (ii) so much of the Premises as to prevent or substantially impair its
use by Tenant during the term of this Lease, or (iii) portions of the Building
or Project required for reasonable access to, or reasonable use of, the Premises
(a “Total Taking”), the rights of Tenant under this Lease and the leasehold
estate of Tenant in and to the Premises shall cease and terminate as of the date
upon which title to the property taken passes to and vests in the condemnor or
the effective date of any order for possession if issued prior to the date title
vests in the condemnor (“Date of Taking”).
(b)    In the event of a Taking of only a part of the Premises or of a part of
the Project which does not constitute a Total Taking during the term of this
Lease (a “Partial Taking”), the rights of Tenant under this Lease and the
leasehold estate of Tenant in and to the portion of the property taken shall
cease and terminate as of the Date of Taking, and an adjustment to the Rent
shall be made based upon the reduced area of the Premises. Provided, however, if
such Partial Taking is for more than forty percent (40%) of the Premises and
will prevent Tenant, in Tenant’s reasonable judgment, from conducting its
business in the Premises in a manner comparable to that conducted immediately
before the Partial Taking, then Tenant may terminate this Lease as of the Date
of Taking by giving written notice to Landlord within sixty (60) days after the
Date of Taking.
(c)    In the event of a Taking of a material portion of the Building (other
than the Premises) such that, in Landlord’s reasonable opinion, the Building’s
continued operation is not practically or economically feasible, Landlord may
terminate this Lease by giving notice to Tenant within ninety (90) days after
the date notice of such Taking is received by Landlord.
(d)    If this Lease is terminated pursuant to this Section 6.1, Landlord shall
refund to Tenant any prepaid unaccrued Rent and any other sums due and owing to
Tenant (less any sums then due and owing Landlord by Tenant), and Tenant shall
pay to Landlord any remaining sums due and owing Landlord under this Lease, each
prorated as of the Date of Taking where applicable.
(e)    If this Lease is not terminated as provided for in this Section 6.1,
Landlord at its expense shall promptly repair and restore the Building, Project
and/or the Premises to substantially the same

17

--------------------------------------------------------------------------------




condition that existed immediately prior to the Date of Taking, wear and tear
only excepted (and Landlord shall have no obligation to repair or restore
Tenant’s improvements to the Premises or Tenant’s property), except for the part
taken, so as to render the Building or Project as complete an architectural unit
as practical, but only to the extent of the condemnation award received by
Landlord for the damage.
(f)    Landlord reserves all rights to damages and awards paid because of any
Partial or Total Taking of the Premises or the Project. Tenant assigns to
Landlord any right Tenant may have to the damages or award. Further, Tenant
shall not make claims against Landlord or the condemning authority for damages.
Notwithstanding the above, Tenant may pursue a separate claim against the
condemning authority for the value of Tenant’s moving expenses, business
dislocation damages, Tenant’s property and Trade Fixtures and any other award
that would not reduce the award payable to Landlord.
6.2    DAMAGES FROM CERTAIN CAUSES. Landlord shall not be liable or responsible
to Tenant for (i) any loss or damage to any property or person occasioned by any
cause beyond Landlord’s control (“Force Majeure”), including without limitation,
theft, fire, act of God, public enemy, terrorist act, injunction, riot, strike,
insurrection, war, court order, requisition or order of governmental body or
authority (including any failure by any such governmental body or authority to
issue any permits necessary for alterations to and/or occupancy of the Premises
and/or Building), or (ii) any damage or inconvenience which may arise through
repair or alteration of any part of the Building made necessary by virtue of any
such Force Majeure event. The terms and provisions of this Section 6.2 shall
survive the expiration or termination of this Lease.
6.3    CASUALTY.
(a)    If at any time during the term of this Lease, including any extension or
renewal thereof, the Building is damaged by fire or other casualty, then, unless
this Lease is terminated by Landlord as hereinafter provided, Landlord shall be
obligated to promptly commence, and thereafter prosecute with reasonable
diligence, the reconstruction, restoration and repair of the Building and the
Premises to a condition substantially equivalent to that existing immediately
prior to the casualty. If the damage renders the Premises inaccessible or
untenantable in whole or in part, the Rent provided for herein shall abate
thereafter as to the portion of the Premises so affected until such time as same
is accessible and restored to a tenantable condition, as reasonably determined
by Landlord.
(b)    If (i) the Building is damaged to an extent that Landlord’s good faith
estimate of the cost of reconstruction, restoration and repair thereof exceeds
sixty percent (60%) of the replacement cost of the Building, (ii) the
reconstruction, restoration and repair of the Premises or the Building cannot
with reasonable diligence be completed within two hundred seventy (270) days
after the casualty, or (iii) the casualty occurs during the last twelve (12)
calendar months of the term of this Lease, then in any such event Landlord shall
have the right, exercisable by written notice given to Tenant at any time within
thirty (30) days after the occurrence of the casualty, to elect not to
reconstruct, restore or repair the Premises, and in such event this Lease shall
be terminated in all respects effective as of the date of the casualty, all Rent
shall be prorated to the date of the casualty, and the parties hereto shall be
released from any obligations thereafter accruing under this Lease (except as
otherwise provided herein). Notwithstanding the foregoing, in the event the
Premises or the Building is damaged by a casualty such that Tenant is prevented
from conducting its business in the Premises in a manner reasonably comparable
to that conducted immediately before such casualty and Landlord estimates that
the damage caused thereby cannot be repaired within two hundred ten (210) days
after the casualty, which notice Landlord agrees to provide within forty-five
(45) days after such casualty, then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within thirty
(30) days after the notice from landlord of the estimate of time needed to
repair the damage.

18

--------------------------------------------------------------------------------




(c)    Notwithstanding anything contained in this Section 6.3, in no event shall
Landlord be required to expend more to reconstruct, restore and repair the
Building than the amount actually received by Landlord from the proceeds of the
property insurance carried by Landlord.
ARTICLE VII
7.1    PROPERTY INSURANCE.
(a)    Landlord shall maintain “special form” property insurance determined on a
replacement cost basis on the Building and on all Leasehold Improvements.
Landlord also may, but shall not be obligated to, maintain such other additional
insurance as is customary for a landlord to maintain or as may be required by
Landlord’s lender, including, but not limited to rental abatement insurance and
personal property insurance. Landlord agrees to maintain commercial general
liability insurance with applicable limits of not less than $2,000,000 for
death, bodily injury and property damage per occurrence, subject to a general
aggregate of $4,000,000, which coverages may be effected by primary or excess
coverage. Landlord’s commercial general liability insurance shall include
coverage for contractual liability assumed under this Lease. Said insurance
shall be maintained with an insurance company authorized to do business in the
state in which the Building is located, in amounts desired by Landlord and at
the expense of Landlord (but with the same to be included in Operating Expenses)
and payments for losses thereunder shall be made solely to Landlord. If the
annual premiums to be paid by Landlord shall exceed the standard rates because
of Tenant’s operations within or contents of the Premises or because the
Leasehold Improvements to the Premises exceed the amount of the Allowance (as
defined in EXHIBIT D), Tenant shall promptly pay the excess amount of the
premium upon request by Landlord (and if necessary, Landlord may allocate the
insurance costs of the Building to give effect to this sentence). Landlord shall
deliver a copy of such policy, or evidence of insurance (ACORD-27 or equivalent)
in a form reasonably satisfactory to Tenant, as directed by Tenant, within ten
(10) days after any request therefor and shall endeavor to do so no later than
ten (10) days prior to the expiration or sooner termination of such policies.
(b)    Tenant shall maintain at its expense “special form” property insurance
(formerly known as “All-Risk Coverage”) with vandalism, malicious mischief and
sprinkler leakage on all of its personal property, including Trade Fixtures,
located in the Premises. Such coverage shall be for an amount not less than the
full replacement cost of such insured items. Tenant shall endeavor to cause all
insurance required to be maintained by Tenant to provide that the policy shall
not be cancellable, nor shall the coverage thereunder be reduced, without at
least thirty (30) days’ advance written notice to Landlord. Tenant shall deliver
copies of such policies, or certificates of insurance in a form satisfactory to
Landlord, within ten (10) business days after any request therefor.
7.2    LIABILITY INSURANCE. Tenant shall, at its sole expense, maintain a policy
or policies of commercial general liability insurance with applicable limits of
not less than $3,000,000 for death, bodily injury and property damage per
occurrence, subject to a general aggregate of $5,000,000, which coverages may be
effected by primary or excess coverage. Tenant’s commercial general liability
insurance shall include coverage for contractual liability assumed under this
Lease, shall name Landlord, Landlord’s mortgagees, ground lessees, Landlord’s
property manager and other persons with an insurable interest as may be
designated by Landlord as additional insureds. The commercial general liability
insurance policies to be maintained by Tenant shall have a deductible amount or
self-insured retention not greater than $5,000.
7.3    OTHER INSURANCE. Tenant shall maintain business auto policy insurance,
for any owned, non-owned or hired autos, including contractual liability
coverage, with an applicable limit of not less than $1,000,000 per accident,
naming Landlord, Landlord’s mortgagee and all ground lessees, Landlord’s
property manager and such other persons with an insurable interest as may be
designated by Landlord as additional insureds, with a deductible of not greater
than $5,000.00. Tenant shall also maintain workers’ compensation insurance in
the amount provided by statute and employer’s liability insurance with limits of

19

--------------------------------------------------------------------------------




not less than $1,000,000 per accident, with an endorsement providing a waiver of
subrogation in favor of Landlord, Landlord’s mortgagees and property manager,
and any other persons reasonably designated by Landlord.
7.4    GENERAL INSURANCE REQUIREMENTS. All policies shall be written as primary
policies and not contributing with or in excess of any coverage maintained by
Landlord. Whenever Tenant is required to insure against any risk under this
Lease, said insurance shall be with an insurance company qualified to do
business in the jurisdiction in which the Building is located and maintaining a
rating of A- or better and a financial size class of VIII or higher with A.M.
Best’s Insurance Rating Service. Tenant shall endeavor to cause all insurance
required to be maintained by Tenant to provide that the policy shall not be
cancellable, nor shall the coverage thereunder be reduced, without at least
thirty (30) days’ advance written notice to Landlord. Tenant shall deliver
copies of such policies, or evidence of insurance (ACORD-27 or equivalent) in a
form satisfactory to Landlord, as directed by Landlord, prior to Tenant’s taking
occupancy of the Premises (or performing any work within the Premises, if
earlier), within ten (10) days after any request therefor and no later than ten
(10) days prior to the expiration or sooner termination of such policies.
7.5    HOLD HARMLESS; INDEMNITY.
(a)    To the maximum extent permitted by law, Landlord’s Indemnitees (defined
below) shall not be liable for, and Tenant waives all claims for, loss or damage
to Tenant’s business or injury or damage to person or property sustained by
Tenant, or any person claiming by, through or under Tenant, resulting from any
accident or occurrence in, on, or about the Building, including claims for loss,
theft, injury or damage resulting from: (i) any equipment or appurtenances being
or becoming out of repair; (ii) wind or weather; (iii) any defect in or failure
to operate any sprinkler, HVAC equipment, wiring, fiber optic or other cabling,
gas, water or steam pipe, stair, railing or walk; (iv) interference,
interruption, failure or other fault with respect to any utilities or
communications, (v) broken glass; (vi) the backing up of any sewer pipe or
downspout; (vii) the escape of gas, steam or water; (viii) water, snow or ice
being upon or about the Building or coming into the Premises; (ix) the falling
of any fixture, plaster, tile, stucco or other material; (x) any act, omission
or negligence of other tenants, licensees or any other Persons including
occupants of the Building, occupants of adjoining or contiguous buildings,
owners of adjacent or contiguous property, or the public; or (xi) any repairs,
maintenance, alteration or improvement in or to any portion of the Project or
the Building, including the Premises, UNLESS LANDLORD IS GROSSLY NEGLIGENT IN
PERFORMING SUCH REPAIRS, MAINTENANCE, ALTERATIONS OR IMPROVEMENTS, AND SUCH
GROSS NEGLIGENCE IS THE SOLE, PROXIMATE CAUSE OF THE LOSS OR DAMAGE. TENANT
ACKNOWLEDGES AND AGREES THAT PURSUANT TO THIS SECTION 7.5(a), TENANT WAIVES
CLAIMS AGAINST LANDLORD INDEMNITEES EVEN IF LANDLORD INDEMNITEES ARE NEGLIGENT
WHEN SUCH NEGLIGENCE IS OTHER THAN GROSS NEGLIGENCE AND WHEN SUCH NEGLIGENCE IS
NOT THE SOLE, PROXIMATE CAUSE OF THE LOSS OR DAMAGE UPON WHICH THE CLAIMS ARE
MADE.
(b)    TENANT SHALL INDEMNIFY, DEFEND AND HOLD LANDLORD AND ITS LESSORS,
SHAREHOLDERS, MEMBERS, TRUSTEES, AGENTS, EMPLOYEES, PROPERTY MANAGER AND
MORTGAGEE(S) (COLLECTIVELY, “LANDLORD’S INDEMNITEES”) HARMLESS FROM AND AGAINST
ALL LIABILITIES, OBLIGATIONS, DAMAGES, JUDGMENTS, PENALTIES, CLAIMS, COSTS,
CHARGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES (A “LOSS”), WHICH MAY
BE IMPOSED UPON, INCURRED BY, OR ASSERTED AGAINST ANY OF LANDLORD’S INDEMNITEES
AND ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR IN CONNECTION WITH (I) TENANT’S
BREACH OF ITS OBLIGATIONS UNDER THIS LEASE, (II) THE ACTS OR NEGLIGENCE OF
TENANT, ITS AGENTS, CONTRACTORS, AND EMPLOYEES, (III) THE USE OR OCCUPANCY OF
THE PREMISES OR THE LEASEHOLD IMPROVEMENTS BY TENANT, ITS AGENTS, EMPLOYEES, AND
CONTRACTORS, (IV) THE USE OR OCCUPANCY OF THE PREMISES OR

20

--------------------------------------------------------------------------------




THE LEASEHOLD IMPROVEMENTS BY TENANT’S INVITEES WHILE WITHIN THE PREMISES OR
LEASEHOLD IMPROVEMENTS, AND (V) ANY VIOLATIONS OF LEGAL REQUIREMENTS, INCLUDING
WITHOUT LIMITATION, THE PROVISIONS OF THE AMERICANS WITH DISABILITIES ACT, BUT
NOT TO THE EXTENT THE LOSS WAS CAUSED BY THE SOLE OR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR ITS AGENT. TENANT ACKNOWLEDGES AND AGREES THAT
PURSUANT TO THE PROVISIONS OF THIS SECTION 7.5(b), TENANT AGREES TO INDEMNIFY
LANDLORD INDEMNITEES EVEN IF LANDLORD INDEMNITEES ARE NEGLIGENT WHEN SUCH
NEGLIGENCE IS OTHER THAN SOLE OR GROSS NEGLIGENCE. If any action or proceeding
is brought against any of Landlord’s Indemnitees by reason of any of the
foregoing, Tenant shall reimburse Landlord for the reasonable cost of defending
such action or proceeding or, upon Landlord’s request and at Tenant’s sole cost
and expense, defend such action and proceeding by counsel reasonably approved by
Landlord. If Landlord elects to defend itself at Tenant’s cost as provided in
the previous sentence, Tenant shall have the right to approve any settlement or
compromise which would cause Tenant to incur any liability, such approval not to
be unreasonably withheld or delayed. The indemnity set forth in this Section
7.5(b) shall survive the termination or expiration of this Lease and shall not
terminate or be waived, diminished or affected in any manner by any abatement or
apportionment of Rent under any provision of this Lease.
(c)    LANDLORD SHALL INDEMNIFY, DEFEND AND HOLD TENANT AND ITS SHAREHOLDERS,
OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES (COLLECTIVELY, “TENANT’S INDEMNITEES”)
HARMLESS FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, DAMAGES, JUDGMENTS,
PENALTIES, CLAIMS, COSTS, CHARGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’
FEES (A “LOSS”), ARISING FROM ANY OCCURRENCE IN THE BUILDING (BUT NOT THE
PREMISES), PARKING FACILITIES OR COMMON AREAS WHICH MAY BE IMPOSED UPON,
INCURRED BY, OR ASSERTED AGAINST ANY OF TENANT’S INDEMNITEES AND ARISING,
DIRECTLY OR INDIRECTLY, OUT OF OR IN CONNECTION WITH (I) LANDLORD’S BREACH OF
ITS OBLIGATIONS UNDER THIS LEASE, (II) THE ACTS OR NEGLIGENCE OF LANDLORD, ITS
AGENTS, CONTRACTORS, AND EMPLOYEES, (III) THE USE OR OCCUPANCY OF THE BUILDING,
PARKING FACILITIES OR COMMON AREAS BY LANDLORD, ITS AGENTS, EMPLOYEES, AND
CONTRACTORS, (IV) THE USE OR OCCUPANCY OF THE BUILDING, PARKING FACILITIES OR
COMMON AREAS BY LANDLORD’S INVITEES, AND (V) ANY VIOLATIONS OF LEGAL
REQUIREMENTS, INCLUDING WITHOUT LIMITATION, THE PROVISIONS OF THE AMERICANS WITH
DISABILITIES ACT, BUT NOT TO THE EXTENT THE LOSS WAS CAUSED BY THE SOLE OR GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ITS AGENT. LANDLORD ACKNOWLEDGES
AND AGREES THAT PURSUANT TO THE PROVISIONS OF THIS SECTION 7.5(c), LANDLORD
AGREES TO INDEMNIFY TENANT’S INDEMNITEES EVEN IF TENANT’S INDEMNITEES ARE
NEGLIGENT WHEN SUCH NEGLIGENCE IS OTHER THAN SOLE OR GROSS NEGLIGENCE. If any
action or proceeding is brought against any of Tenant’s Indemnitees by reason of
any of the foregoing, Landlord shall reimburse Tenant for the reasonable cost of
defending such action or proceeding or, upon Tenant’s request and at Landlord’s
sole cost and expense, defend such action and proceeding by counsel reasonably
approved by Tenant. If Tenant elects to defend itself at Landlord’s cost as
provided in the previous sentence, Landlord shall have the right to approve any
settlement or compromise which would cause Landlord to incur any liability, such
approval not to be unreasonably withheld or delayed. The indemnity set forth in
this Section 7.5(c) shall survive the termination or expiration of this Lease
and shall not terminate or be waived, diminished or affected in any manner by
any abatement or apportionment of Rent under any provision of this Lease.
7.6    WAIVER OF CLAIMS AND RECOVERY RIGHTS. Anything in this Lease to the
contrary notwithstanding, Landlord and Tenant each, on behalf of themselves and
their respective heirs, successors, legal representatives, assigns and insurers,
hereby (i) waives any and all rights of recovery, claims,

21

--------------------------------------------------------------------------------




actions or causes of action against the other and their respective officers,
directors, partners, shareholders, agents, servants, employees, guests,
licensees or invitees for any property loss or damage that may occur to the
Premises or other portion of the Project, or any improvements thereto, or any
personal property of such party therein, by reason of fire, the elements, or any
other cause which is required to be insured against under the terms of the
insurance policies referred to in this Article VII, REGARDLESS OF CAUSE OR
ORIGIN, INCLUDING NEGLIGENCE OF THE OTHER PARTY HERETO OR ITS RESPECTIVE
OFFICERS, DIRECTORS, PARTNERS, SHAREHOLDERS, AGENTS, SERVANTS, EMPLOYEES,
GUESTS, LICENSEES OR INVITEES, and (ii) covenants that no insurer under any
property insurance maintained by Landlord or Tenant shall hold any right of
subrogation against such other party. If the respective insurer of Landlord and
Tenant does not permit such a waiver without an appropriate endorsement to such
party’s insurance policy, then Landlord and Tenant each shall notify its insurer
of the waiver set forth herein and to secure from such insurer an appropriate
endorsement to its respective insurance policy with respect to such waiver.
7.7    SPECIAL INDEMNITY LIMITATIONS. Notwithstanding any provision in this
Lease to the contrary, during Landlord’s Construction Period, Tenant’s indemnity
obligations provided in this Section 7.5(b) or elsewhere in this Lease shall be
limited to claims made by Landlord arising out of Tenant’s acts or omissions,
and shall be limited to an amount not to exceed eighty-nine (89%) of Landlord’s
Project Costs incurred as of the date of the Loss, calculated in accordance with
ASC 840-40-55-11. This limitation shall not apply following the expiration of
Landlord’s Construction Period, at which time Tenant’s indemnity obligations
shall not be limited by this Section 7.7. “Landlord’s Construction Period” shall
mean the period of time between the Effective Date and Substantial Completion of
Landlord’s Work (as defined in Exhibit D), “Substantial Completion” shall mean
that (i) the Building Shell and Building Standard Improvements (as defined in
Exhibit D and schedules attached thereto) have been completed in accordance with
the plans and schedules therefor, even though minor details, adjustments or
punch list items may remain to be completed, (ii) all certificates of occupancy
required for Landlord to commence Tenant’s Work have been issued and (iii) the
Architect has issued a certificate confirming Substantial Completion has
occurred. “Project Costs” shall mean those costs which are included in the
amounts capitalized by an owner-landlord in accordance with generally accepted
accounting principles (“GAAP”) plus other costs related to the Project paid to
third parties other than lenders or owners. For example, cancellation fees that
would be payable to subcontractors if the Project were to be canceled prior to
completion would be included in total Project Costs. Transaction costs that
would not be capitalized by an owner-landlord as construction costs in
accordance with GAAP, such as a facility fee (a fee paid to establish a master
lease facility), or financing costs are specifically excluded from the
definition of total Project Costs. The only exception is that land rentals
during construction are included in Project Costs even though not capitalizable
under GAAP. Tenant shall have no obligation to pay Rent during Landlord’s
Construction Period. During Landlord’s Construction Period, Landlord may draw on
the Letter of Credit or require a disbursement from the Cash Account upon the
occurrence of an Event of Default, provided that Landlord shall not be entitled
to any amount which, when added to the amounts, if any, previously paid to
Landlord by Tenant, would exceed an amount in excess of eighty-nine percent
(89%) of Landlord’s Project Costs, calculated in accordance with ASC
840-40-55-11. This limitation shall not apply following completion of Landlord’s
Construction Period.
ARTICLE VIII
8.1    LANDLORD’S LIEN. Intentionally deleted
8.2    DEFAULT BY TENANT. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Lease:
(a)    Tenant shall fail to pay any sum of Rent when due, and such failure shall
continue for ten (10) days after such due date; and exceeds the one time grace
period per lease year.

22

--------------------------------------------------------------------------------




(b)    Tenant shall fail to execute and acknowledge or otherwise respond in good
faith and in writing within ten (10) business days after submission to Tenant of
a request for confirmation of the subordination of this Lease pursuant to
Section 11.1(a), confirmation of the subordination of a mortgage or deed of
trust lien to this Lease pursuant to Section 11.1(b) or an estoppel certificate
pursuant to Section 11.2;
(c)    Tenant shall fail in the performance of any of the other covenants or
conditions not included in subparagraphs (a) and (b) of this Section 8.2 which
Tenant is required to observe and to perform under this Lease, inclusive of the
exhibits hereto and such failure shall continue for thirty (30) days after
written notice to Tenant or such longer period as is reasonably necessary to
remedy such default if it is of a nature that it cannot be cured within thirty
(30) days and as long as Tenant is actively and diligently pursuing the cure of
such default, unless such failure (i) materially and adversely affects the
Building or the operation thereof or other tenants, or (ii) violates Legal
Requirements, and in either such event, Tenant fails to cure the same within ten
(10) business days of receipt of written notice or in the event of an issue
requiring more than ten (10) business days to cure, Tenant fails to commence to
cure said item within ten (10) business days of receipt of said notice and
actually cures within sixty (60) days receipt of written notice.
(d)    The interest of Tenant under this Lease shall be levied on under
execution or other legal process; any petition shall be filed by or against
Tenant to declare Tenant a bankrupt or to delay, reduce or modify Tenant’s debts
or obligations, or to reorganize or modify Tenant’s capital structure; Tenant is
declared insolvent according to law; any assignment of Tenant’s property shall
be made for the benefit of creditors; or a receiver or trustee is appointed for
Tenant or its property and such levy, execution, legal process, petition,
declaration, assignment or appointment is not removed or vacated within sixty
(60) days from the date of its creation, service or filing;
(e)     Tenant shall vacate or abandon the Premises for a period of thirty (30)
or more continuous days at any time during the Term, unless (i) Tenant gives
Landlord thirty (30) days’ prior written notice of its intent to vacate the
Premises and (ii) Tenant complies with all other terms of the Lease, including
the payment of Rent and the maintenance of insurance; or
(f)    Tenant, if a corporation, shall cease to exist as a corporation in good
standing in the state of its incorporation, or Tenant, if a partnership or other
entity, shall be dissolved or otherwise liquidated.
8.3    REMEDIES. Upon the occurrence of any Event of Default, at Landlord’s
option, Landlord may (without further notice or grace) exercise any one or more
of the following remedies, in addition to all other rights and remedies provided
at law or in equity:
(a)    Terminate this Lease and immediately repossess the Premises by forcible
entry and detainer suit or otherwise, and be entitled to recover forthwith as
damages a sum of money equal to the total of (i) the cost of recovering the
Premises (including reasonable legal fees and costs of suit), (ii) the unpaid
Rent earned at the time of termination, plus interest thereon at the Default
Rate, (iii) the balance of the Rent for the remainder of the term of this Lease,
discounted to present value at a per annum rate equal to the “Prime Rate” as
published on the date this Lease is terminated by the Wall Street Journal,
Southwest Edition, in its listing of “Money Rates” minus one percent minus the
fair market rental value of the Premises for said period similarly discounted,
taking into account the period of time during which the Premises is likely to
remain vacant until a new tenant commences payment of rental and the reasonably
anticipated out-of-pocket expenses to be incurred by Landlord to relet the
Premises (such as the cost of preparation of the Premises, leasing commissions
and reasonable legal fees associated with occupancy by a new tenant), and
(iv) any other sum of money and damages owed by Tenant to Landlord under the
terms of this Lease. The provisions of this paragraph shall survive the
expiration or termination of this Lease. For the purpose of calculating
Landlord’s damages under clause (iii) of this paragraph, Tenant covenants and
agrees that:

23

--------------------------------------------------------------------------------




(i)    it shall be assumed that the Additional Rent for the calendar year in
which this Lease is terminated would be equal to the Additional Rent for the
last full calendar year prior to termination, increased at a rate equal to the
average rate of increase (if any) of Operating Expenses for the three (3) full
calendar years preceding the calendar year of termination (the “Escalation
Rate”), and that the Additional Rent for each year thereafter for the remainder
of the term would be equal to the Additional Rent for the preceding calendar
year (calculated in the same manner as for the year of termination), increased
at the Escalation Rate; and
(ii)    Landlord may rely upon the average of the determinations of the fair
market rental value of the Premises for the remainder of the term of this Lease
made independently and in writing by three (3) reputable real estate brokers
active in the leasing of office space comparable to the Premises in the
Williamson County, Texas office market and selected by Landlord in good faith,
and Tenant shall have no right to dispute the value so calculated.
(b)    Terminate Tenant’s right of possession (but not this Lease) and
immediately repossess the Premises by forcible entry and detainer suit or
otherwise, in accordance with applicable law, without thereby releasing Tenant
from any liability hereunder and without terminating this Lease, and shall be
entitled to recover forthwith as damages a sum of money equal to the total of
(i) the cost of recovering the Premises (including reasonable legal fees and
costs of suit), (ii) the unpaid Rent earned at the time of termination, plus
interest thereon at the Default Rate, and (iii) any other sum of money and
damages then owed by Tenant to Landlord under the terms of this Lease. In
addition, Tenant shall remain liable for the payment of all Rent as same becomes
due under the terms of this Lease. After regaining possession of the Premises
under this Section 8.3(b), Landlord shall use commercially reasonable efforts to
relet the Premises on such terms and conditions as Landlord in its sole, good
faith judgment deems acceptable and are in adherence with the laws of the state
of Texas for mitigation of damages, and if the Premises are so relet, Tenant
shall receive credit against the sums otherwise payable to Landlord hereunder
only for the amount of the Net Reletting Income (as hereinafter defined). For
the purpose of such reletting Landlord shall be authorized but not obligated to
decorate or to make any repairs, changes, alterations or additions in or to
Premises as may be reasonably necessary or desirable. Landlord reserves the
right, however (x) to lease any other space available in the Building prior to
offering the Premises for lease, (y) to refuse to lease the Premises to any
potential tenant that does not meet Landlord’s standards and criteria for
leasing other comparable space in the Building (including, without limitation,
rental rates), and (z) to reconfigure the Premises and lease only portions
thereof or lease all or part of the Premises in combination with other space.
Any payments due Landlord under this Section 8.3(b) shall be made upon demand
therefor from time to time, and Tenant agrees that Landlord may file suit to
recover any sums falling due under the terms of this Section 8.3(b) from time to
time. No delivery to or recovery by Landlord of any portion due Landlord
hereunder shall be any defense in any action to recover any amount not
theretofore reduced to judgment in favor of Landlord, nor shall any reletting be
construed as an election on the part of Landlord to terminate this Lease unless
a written notice of such intention be given to Tenant by Landlord.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease as a result of the breach of this Lease
that gave rise to such reletting. As used above, the term “Net Reletting Income”
means the amount of all rentals actually received by Landlord in respect of a
reletting of the Premises during the term of this Lease, less all of the costs
and expenses incurred by Landlord in connection with such reletting, including,
without limitation, leasing commissions, demolition of existing improvements and
installation of new improvements and/or the allowances provided therefor, and
legal fees.
(c)    To the extent permitted by applicable law, enter upon the Premises by use
of a master key, a duplicate key or other peaceable means, and alter the door
locks on all entry doors of the Premises, thereby excluding Tenant and its
officers, principals, agents, employees, contractors, representatives and
invitees. If Landlord elects to so exclude Tenant from the Premises without
terminating this Lease or Tenant’s right to possession of the Premises pursuant
to the provisions of this Lease, then Landlord shall be obligated to provide
Tenant a key to re-enter the Premises only upon payment in full of all
delinquent Rent and other

24

--------------------------------------------------------------------------------




amounts due under this Lease and the curing of all other defaults, if any. If
this Lease or Tenant’s right of possession of the Premises is terminated,
Landlord will, for a period of thirty (30) days following such termination of
the Lease or right of possession, during Landlord’s regular business hours, at
Landlord’s convenience and upon written request by Tenant, escort Tenant or its
authorized personnel to the Premises to retrieve personal belongings of Tenant’s
employees and any property of Tenant.
(d)    If Landlord terminates this Lease or Tenant’s right to possession
(without terminating the Lease), Landlord shall use objectively reasonable
efforts to mitigate Landlord’s damages by re-letting the Premises following
Tenant’s vacancy thereof, but in doing so, Tenant agrees that Landlord shall not
be required to (i) give preference to re-letting the Premises prior to leasing
other space that Landlord has available, i.e., any prospective tenant’s space
requirements will dictate Landlord’s leasing activities, (ii) expend any sums to
so re-let or (iii) re-let at rental rates less than rental rates then being
offered to new tenants of the Building. Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect any rentals due in respect of such
reletting. In any proceedings to enforce this Lease, Landlord shall be presumed
to have used commercially reasonable efforts to relet the Premises or otherwise
mitigate Landlord’s damages, and Tenant shall bear the burden of proof to
establish otherwise. Unless contrary to Applicable Law, Landlord will have
satisfied the duty to mitigate and will have used objectively reasonable efforts
to relet the Premises if Landlord does the following within sixty (60) days
after the occurrence of the Event of Default: (1) place the Premises on
Landlord’s inventory of available space; (2) make Landlord’s inventory available
to area brokers; and (3) show the Premises to prospective tenants who request to
see it.
(e)    In the event of a termination of this Lease as a result of an Event of
Default, Tenant hereby waives all right to recover or regain possession of the
Premises, to save forfeiture by payment of Rent due or by other performance of
the conditions, terms or provisions hereof, and without limitation of or by the
foregoing, Tenant waives all right to reinstate or redeem this Lease
notwithstanding any provisions of any statute, law or decision now or hereafter
in force or effect and Tenant waives all right to any second or further trial in
summary proceedings, ejectment, forcible entry and detainer, forcible detainer
or in any other action provided by any statute or decision now or hereafter in
force or effect. Landlord shall not be required to serve Tenant with any notices
or demands as a prerequisite to its exercise of any of its rights or remedies
under this Lease, other than those notices and demands specifically required
under this Lease. Tenant expressly waives the service of any statutory demand or
notice that is a prerequisite to Landlord’s commencement of eviction proceedings
against Tenant, including, without limitation, the demands and notices specified
in the Texas Property Code.
(f)    Landlord and Tenant are knowledgeable and experienced in commercial
leasing transactions and agree that the provisions of this Lease for determining
all Rent and other charges and amounts payable by Tenant are commercially
reasonable and valid, and as to each such charge or amount, constitutes a
“method by which the charge is to be computed” for purposes of Section 93.012 of
the Texas Property Code, even though such methods may not state a precise
mathematical formula for determining such charges. ACCORDINGLY, TENANT
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS, IF ANY, OF A TENANT
UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS SUCH SECTION NOW EXISTS OR
AS IT MAY BE HEREAFTER AMENDED OR SUCCEEDED.
8.4    LANDLORD’S RIGHT TO CURE DEFAULTS. All agreements and provisions to be
performed by Tenant under any of the terms of this Lease shall be at Tenant’s
sole cost and expense and without any abatement of Rent. If Tenant shall fail to
pay any sum of money, other than monthly installments of Base Rent and Estimated
Additional Rent, required to be paid by it hereunder or shall fail to cure any
default within any applicable cure, grace or notice period contained herein,
then Landlord may, but shall in no event be obligated to, make any such payment
or perform any such act on Tenant’s account, and such cure by Landlord shall not
be deemed a waiver by Landlord of any of its other remedies or a release of
Tenant

25

--------------------------------------------------------------------------------




from any obligations hereunder. All sums so paid by Landlord and all costs
incurred by Landlord in taking such action shall be deemed Rent and shall be
paid to Landlord on demand, and Landlord shall have (in addition to all other
rights and remedies of Landlord) the same rights and remedies in the event of
the non-payment thereof by Tenant as in the case of default by Tenant in the
payment of Rent hereunder.
8.5    NON-WAIVER. Failure of Landlord to declare any default immediately upon
occurrence thereof, or delay in taking any action in connection therewith, shall
not waive such default, but Landlord shall have the right to declare any such
default at any time and take such action as might be lawful or authorized
hereunder, either in law or in equity. The rights and remedies given to Landlord
in this Lease are distinct, separate and cumulative remedies, and no one of
them, whether or not exercised by Landlord, shall be deemed to be in exclusion
of any of the others. No payment by Tenant or receipt by Landlord of a lesser
amount than a full installment of Rent due under this Lease shall be deemed to
be other than on account of the earliest Rent due, nor shall any endorsement or
statement on any check or payment or any documentation accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy provided in this Lease, at law,
or in equity.
8.6    HOLDING OVER. If Tenant continues in occupancy of the Premises after
expiration or termination of this Lease without the written consent of Landlord,
Tenant shall pay as Rent for the holdover period One Hundred and Fifty Percent
(150%) of the Base Rent and Estimated Additional Rent (pro rated on a daily
basis) payable immediately prior to the the expiration or termination. No
holding over by Tenant after the term of this Lease without the written consent
of Landlord shall be construed to extend the term hereof. Any holding over
without the prior written consent of Landlord shall constitute such holdover a
tenancy at sufferance relationship between Landlord and Tenant unless Landlord
has specifically stated in writing in such consent that a tenancy at will is
intended. The provisions of this paragraph shall survive the expiration or
termination of this Lease.
ARTICLE IX
9.1    ASSIGNMENT OR SUBLEASE BY TENANT.
(a)    Tenant shall not assign this Lease, sublet all or any part of the
Premises or allow the Premises to be used or occupied by others (any such event
being referred to herein as a (“Transfer”), or mortgage or otherwise encumber
its leasehold estate under this Lease or its property within the Premises,
without Landlord’s prior written consent, which shall not be unreasonably
withheld or delayed subject to Section 9.1 (c) below.
(b)    Tenant shall give Landlord at least sixty (60) days’ advance written
notice of any proposed Transfer, stating the anticipated terms thereof and all
relevant information on the proposed transferee requested by Landlord. Landlord
shall then have a period of thirty (30) days following receipt of such notice
within which to notify Tenant in writing that Landlord elects to either (i) to
terminate this Lease as to the space so affected, in which event Tenant shall be
relieved of all obligations hereunder as to such space arising from and after
such date, however, Tenant shall reserve the right to withdraw its request to
Transfer in the event Landlord chooses to Terminate the lease (ii) consent to
the proposed Transfer, or (iii) refuse consent on reasonable grounds as set
forth Section 9.1 (c) below. In addition, in the event Tenant has delivered a
notice to abandon the entire Premises under Section 8.2(e) hereof, and such
abandonment continues for a period of six (6) months, Landlord shall have the
right to terminate this Lease at any time following the expiration of such six
(6) month period so long as the abandonment continues.
(c)    Landlord shall not unreasonably withhold its consent to a proposed
Transfer provided all of the following conditions have been met: (i) Tenant is
not in default under the Lease, (ii) the nature and character of the proposed
transferee, its creditworthiness, business and activities or its intended

26

--------------------------------------------------------------------------------




use of the Premises are consistent with the standards of the Building in
Landlord’s sole judgment, (iii) the proposed transferee is not then an occupant
of any part of the Building unless Landlord does not have adequate space in the
Building or a party with whom Landlord is then negotiating to lease space within
the Building as evidenced by a written proposal made by Landlord to the proposed
transferee (or from the proposed transferee to Landlord) within the six (6)
month period prior to Tenant’s request for consent for the proposed Transfer;
(iv) the proposed occupancy would not impose an extra burden upon the Building
systems or Landlord’s ability to provide services to the other tenants of the
Buildings, (iv) the granting of such consent would not constitute a default
under any other agreement to which Landlord is a party or by which Landlord is
bound, including, without limitation, any exclusives previously granted to other
tenants of the Project and any restrictions on leasing contained in any other
leases of space in the Building, (v) the proposed transferee is not a
governmental agency or an entity with diplomatic immunity, or (vi) the requested
assignment or sublease does not modify the Lease or the rights, obligations, or
liabilities of either Landlord or Tenant under this Lease. Tenant acknowledges
that the foregoing conditions are a reasonable basis for Landlord to withhold
its consent to a Transfer and that if all of the foregoing conditions are not
satisfied, Landlord may withhold its consent to a proposed Transfer in
Landlord’s sole and absolute discretion.
(d)    If Landlord consents to a Transfer, Tenant agrees that Fifty Percent
(50%) of all Rent amounts and other consideration payable to Tenant in respect
of the Transfer in excess of the Rent for the Premises or the portion thereof
subject to the Transfer shall be paid to Landlord as Additional Rent hereunder
immediately upon Tenant’s receipt thereof after deduction for all reasonable
brokerage commissions, free rent and tenant improvement allowances actually paid
by Tenant in conjunction with such Transfer, or at Landlord’s option such
payments can be made directly to Landlord by such sublessee or assignee. Tenant
acknowledges and agrees that, notwithstanding Landlord’s consent to any
Transfer, Tenant shall remain directly and primarily liable for the performance
of all the obligations of Tenant hereunder (including, without limitation, the
obligation to pay all Rent). The consent by Landlord to any Transfer shall not
be deemed in any manner to be a consent to a use not permitted under
Section 1.5(a). Any consent by Landlord to a particular Transfer shall not
constitute Landlord’s consent to any other or subsequent Transfer. In
furtherance of the foregoing, but not in limitation thereof, the acceptance by
Landlord of the payment of Rent following any Transfer prohibited by this
Article IX shall not be deemed to be a consent or approval by Landlord to any
such Transfer, nor shall the same be deemed a waiver of any right or remedy of
Landlord hereunder as a result thereof.
(e)    If Tenant is a partnership or limited liability company, a withdrawal or
change, whether voluntary, involuntary or by operation of law, of partners or
members owning as of the date hereof a controlling or majority interest in
Tenant shall be deemed a voluntary assignment of this Lease subject to the
provisions of this Section 9.1. If Tenant is a corporation, any dissolution,
merger, consolidation or other reorganization of Tenant, or the sale or transfer
(whether by way of one or more sales or transfers) of the controlling or
majority interest as of the date hereof in Tenant’s capital stock shall be
deemed a voluntary assignment of this Lease and subject to the provisions of
this Section 9.1.
(f)    Tenant agrees to pay Landlord’s reasonable attorneys’ fees and costs in
connection with Landlord’s review and approval of any proposed subletting or
assignment and an administrative fee of one thousand dollars ($1,000).
(g)    Notwithstanding Section 9.1(a) above, provided no Event of Default has
occurred under this Lease, Tenant may effect a Transfer to any Affiliated Entity
without Landlord’s prior consent provided (i) Tenant describes in writing to
Landlord the transaction in which the Transfer will be effective, or provides
Landlord with a copy of the form Transfer documents, prior to the Transfer; (ii)
Tenant identifies the Affiliated Entity to which Tenant intends to effect a
Transfer prior to the Transfer; and (iii) Tenant delivers to Landlord a copy of
the executed Transfer documents on a Landlord-approved form to Landlord within
thirty (30) days after such Transfer. A Transfer to an Affiliated Entity shall
not release Tenant from any of its liabilities or obligations under this Lease,
and the Transfer documents shall provide that Tenant shall

27

--------------------------------------------------------------------------------




remain primarily liable under this Lease jointly and severally with the
Affiliated Entity. In no event shall any such Transfer have any material adverse
financial impact on Tenant’s financial status. Tenant shall, prior to any such
Transfer, provide written evidence reasonably satisfactory to Landlord that
there shall be no material adverse financial impact on Tenant resulting from
such Transfer. For purposes hereof, “Affiliated Entity” shall mean an entity
which (i) controls, is controlled by, or is in common control with Tenant; or
(ii) results from the merger or consolidation with Tenant, or (iii) acquires all
or substantially all of the assets of, interest in, or stock of Tenant.
Notwithstanding anything herein to the contrary, in no event may Tenant effect a
Transfer to an Affiliated Entity whose primary assets are leaseholds or other
non-income producing assets, and any transfer of all or a substantial portion of
Tenant’s assets separate from the Transfer is expressly prohibited.
9.2    ASSIGNMENT BY LANDLORD. Landlord shall have the right to transfer and
assign its rights and obligations hereunder to any person or entity acquiring
ownership of the Project, and in such event and upon such transfer (any such
person or entity to have the benefit of, and be subject to, the provisions of
Sections 10.1 and 10.2 hereof) no further liability or obligation shall
thereafter accrue against Landlord hereunder.
ARTICLE X
10.1    QUIET ENJOYMENT. Subject to the terms and conditions of this Lease,
Landlord covenants that Tenant shall and may peacefully have, hold and enjoy the
Premises from those parties claiming possession or rights to the Premises by or
through Landlord, subject to the other terms hereof, provided that Tenant pays
the Rent and other sums herein recited to be paid by Tenant and performs all of
Tenant’s covenants and agreements herein contained. It is understood and agreed
that this covenant and any and all other covenants of Landlord contained in this
Lease shall be binding upon Landlord and its successors only with respect to
breaches occurring during its and their respective ownership of Landlord’s
interest hereunder. This covenant of quiet enjoyment is in lieu of any implied
covenant of quiet enjoyment under Texas law.
10.2    LIMITATION OF LANDLORD’S PERSONAL LIABILITY. TENANT AGREES TO LOOK
SOLELY TO LANDLORD’S INTEREST IN THE PROJECT FOR THE RECOVERY OF ANY JUDGMENT
AGAINST LANDLORD, IT BEING AGREED THAT LANDLORD, ITS MANAGERS, MEMBERS,
PARTNERS, OFFICERS, DIRECTORS AND EMPLOYEES SHALL NEVER BE PERSONALLY LIABLE FOR
ANY SUCH JUDGMENT, AND TENANT, FOR ITSELF AND ALL PERSONS CLAIMING BY, THROUGH
OR UNDER TENANT, EXPRESSLY WAIVES AND RELEASES LANDLORD AND SUCH RELATED PERSONS
AND ENTITIES FROM ANY AND ALL PERSONAL LIABILITY. IN NO EVENT SHALL LANDLORD BE
LIABLE FOR CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES. TENANT HEREBY WAIVES ITS
STATUTORY LIEN UNDER SECTION 91.004 OF THE TEXAS PROPERTY CODE. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest or any suit or action in
connection with enforcement or collection of amounts which may become owing or
payable under or on account of insurance maintained by Landlord.
10.3    LIMITATION OF INTEREST HOLDER’S PERSONAL LIABILITY. If an Interest
Holder shall succeed to the interest of Landlord, the Interest Holder shall have
no personal liability as successor to Landlord, and Tenant shall look only to
the estate and property of the Interest Holder in the Project or the proceeds
thereof for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial procedure) requiring the payments of money in the
event of any default by the Interest Holder as landlord under the Lease. In
addition, the Interest Holder as holder of the Mortgage Document or as landlord
under the Lease if it succeeds to that position, shall in no event (i) be liable
to Tenant for any act or omission of any prior landlord, (ii) be subject to any
offset or defense which Tenant might have against any prior landlord, (iii) be
liable to Tenant for any liability or obligation of any prior landlord occurring
prior

28

--------------------------------------------------------------------------------




to the date that the Interest Holder or any subsequent owner acquires title to
the Project, or (iv) be liable to Tenant for any security or other deposits
given to secure the performance of Tenant’s obligations under the Lease, except
to the extent that the Interest Holder shall have acknowledged actual receipt of
such security or other deposits in writing. No other property or assets of the
Interest Holder shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to the
Lease, the relationship of the landlord and the tenant thereunder or Tenant’s
use or occupancy of the Premises.
ARTICLE XI
11.1    SUBORDINATION.
(a)    Subject to Landlords’ delivery to Tenant of a nondisturbance agreement
acceptable to Tenant, Tenant covenants and agrees with Landlord that this Lease
is subject and subordinate to any mortgage, deed of trust, ground lease and/or
security agreement which may now or hereafter encumber the Project or any
interest of Landlord therein, and to any advances made on the security thereof
and to any and all increases, renewals, modifications, consolidations,
replacements and extensions thereof. Subject to Landlords’ delivery to Tenant of
a nondisturbance agreement acceptable to Tenant,, Tenant shall execute any
appropriate certificate or instrument that Landlord may request within ten (10)
days after being requested by Landlord to do so. In the event of the enforcement
by the ground lessor, the mortgagee, the trustee, the beneficiary or the secured
party (any such party being herein referred to as “Interest Holder”) under any
such ground lease, mortgage, deed of trust or security agreement (such documents
being referred to herein as “Mortgage Documents”) of the remedies provided for
by law or by such Mortgage Documents, Tenant, upon written request of the
Interest Holder or any person or party succeeding to the interest of Landlord as
a result of such enforcement, will attorn to and automatically become the tenant
of such Interest Holder or successor in interest without any change in the terms
or other provisions of this Lease; provided, however, that such Interest Holder
or successor in interest shall not be bound by (i) any payment of Rent for more
than one month in advance except prepayments in the nature of security for the
performance by Tenant of its obligations under this Lease, or (ii) any amendment
or modification of this Lease made without the written consent of such Interest
Holder or such successor in interest. Upon request by such Interest Holder or
successor in interest, whether before or after the enforcement of its remedies,
Tenant shall execute and deliver an instrument or instruments confirming and
evidencing the attornment herein set forth.
(b)     Notwithstanding anything to the contrary set forth in Section 11.1(a),
above, any Interest Holder may at any time subordinate its lien to this Lease in
whole or in part, without any need to obtain Tenant’s consent, and without
regard to their respective dates of execution, delivery or recordation. In that
event, to the extent set forth in such document, the Interest Holder shall have
the same rights with respect to this Lease as would have existed if this Lease
had been executed, and a memorandum thereof recorded, prior to the execution,
delivery and recordation of the mortgage or deed of trust. In confirmation of
such subordination, however, Tenant shall execute any appropriate certificate or
instrument that Landlord or the Interest Holder may request within ten (10)
business days after being requested to do so.
11.2    ESTOPPEL CERTIFICATE. Tenant agrees periodically, but in no event more
than twice each calendar year, to furnish within ten (10) business days after
written request by Landlord a certificate signed by a Tenant certifying (a) that
the lease is in full force and effect and unmodified (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), (b) as to the Commencement Date and the date through which
Base Rent, Estimated Additional Rent and additional Rent have been paid,
(c) that Tenant has accepted possession of the Premises and that any
improvements required by the terms of this Lease to be made by Landlord have
been completed to the satisfaction of Tenant, (d) that except as stated in the
certificate no Rent under this Lease has been paid more than thirty (30) days in
advance of its due date, (e) that the address for notices to be sent to Tenant
is as set forth in this Lease (or has been changed by notice duly given and is
as set forth in the certificate), (f) that except as stated in the

29

--------------------------------------------------------------------------------




certificate, Tenant, as of the date of such certificate, has no charge, lien, or
claim of offset under this Lease or otherwise against Rent or other charges due
or to become due hereunder, (g) that except as stated in the certificate,
Landlord is not then in default under this Lease, (h) that there are no renewal
or extension options, purchase options, rights of first refusal or the like in
favor of Tenant except as set forth in this Lease and (i) as to such other
matters as may be requested by Landlord. Any such certificate may be relied upon
by any existing or prospective Interest Holder or purchaser of the Building or
the Land or any part thereof or interest of Landlord therein.
11.3    RIGHT TO CURE LANDLORD’S DEFAULT. Prior to exercising any remedy for an
alleged default by Landlord hereunder, Tenant will give written notice to any
Interest Holder of which Tenant has notice specifying the nature of the alleged
default. Each Interest Holder shall have the right (but not the obligation) for
a period of thirty (30) days after notice from Tenant to cure or remedy such
default (or if the Interest Holder cannot reasonably cure or remedy such default
within said thirty-day period, such longer period as is necessary to allow the
Interest Holder to effect such cure or remedy, provided that the Interest Holder
commences its good faith efforts to cure or remedy such default within said
thirty (30) day period), and Tenant will accept such curative or remedial action
taken by the Interest Holder with the same effect as if such action had been
taken by Landlord.
ARTICLE XII
12.1    RELOCATION. Intentionally deleted.
12.2    NAME CHANGE. Landlord reserves and shall have the right at any time and
from time to time to change the name of the Building as Landlord may deem
advisable, and Landlord shall not incur any liability whatsoever to Tenant as a
consequence thereof.
12.3    LEGAL FEES. If either party defaults in the performance of any of the
terms, agreements or conditions contained in this Lease and the other party
places the enforcement of this Lease, or any part thereof, or the collection of
any Rent due or to become due hereunder, or recovery of the possession of the
Premises, in the hands of an attorney who files suit upon the same, and should
such non-defaulting party prevail in such suit, the defaulting party agrees to
pay the other party’s reasonable legal fees.
12.4    RADON. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines may be present in buildings in Texas. Additional information
regarding radon and radon testing may be obtained from Travis County public
health department or found in 25 Texas Administrative Code {289.203 and in rules
and regulations promulgated thereunder.
12.5    USA PATRIOT ACT AND ANTI-TERRORISM LAWS.


(a)    Tenant represents and warrants to, and covenants with, Landlord that (i)
neither Tenant nor any of its owners or affiliates currently are, or shall be at
any time during the term of this Lease, in violation of any Legal Requirements
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and regulations of the U.S. Treasury
Department’s Office of Foreign Assets Control (OFAC) related to Specially
Designated Nationals and Blocked Persons (SDN’s) (OFAC Regulations), and/or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA
Patriot Act”); (ii) neither Tenant nor any of its owners, affiliates, investors,
officers, directors, employees, vendors, subcontractors or agents is or shall be
during the term of this Lease hereof a “Prohibited Person,” which is defined as
follows: (1) a person or entity owned or controlled by, affiliated with, or
acting for or on behalf of, any person or entity that is identified as an SDN on
the then-most current list published by OFAC at its official website,
http://www.treas.gov/offices/

30

--------------------------------------------------------------------------------




eotffc/ofac/sdn/t11sdn.pdf, or at any replacement website or other replacement
official publication of such list, and (2) a person or entity who is identified
as or affiliated with a person or entity designated as a terrorist, or
associated with terrorism or money laundering pursuant to regulations
promulgated in connection with the USA Patriot Act; and (iii) Tenant has taken
appropriate steps to understand its legal obligations under the Anti-Terrorism
Laws and has implemented appropriate procedures to assure its continued
compliance with such laws.
(b)    Tenant hereby agrees to defend, indemnify, and hold harmless Landlord,
its officers, directors, agents and employees, from and against any and all
claims, damages, losses, risks, liabilities and expenses (including attorney’s
fees and costs) arising from or related to any breach of the foregoing
representations, warranties and covenants.
(c)    At any time and from time-to-time during the term of this Lease, Tenant
shall deliver to Landlord, within ten (10) business days after receipt of a
written request therefor, a written certification or such other evidence
reasonably acceptable to Landlord evidencing and confirming Tenant’s compliance
with this Section 12.5.
ARTICLE XIII
13.1    NOTICES. Any notice or other communications to Landlord or Tenant
required or permitted to be given under this Lease (and copies of the same to be
given to the parties as below described) must be in writing and shall be
effectively given if sent to the addresses for Landlord and Tenant set forth
below, by (a) United States mail, certified or registered, return receipt
requested, or (b) nationally recognized overnight courier:
The address for notices to Landlord is:
Cref Aspen Lake Building II, LLC
C/O Crimson Real Estate Fund, L.P.
1980 Post Oak Blvd., Suite 1600
Houston, Texas 77056
Attn:  C. Dean Patrinely


with a copy to:


US Real Estate Limited Partnership
9830 Colonnade Boulevard, Suite 600
San Antonio, Texas 78230-2239
Attn: Portfolio Manager




Until Tenant occupies the Premises, after which time Tenant’s address for
notices will be the Premises, the address for notices to Tenant is:




Q2 Software, Inc.            
13785 Research Blvd., Suite 150
Austin, Texas 78759
Attn: Matt Flake, Chief Executive Officer
with a copy to:

31

--------------------------------------------------------------------------------




Q2 Software, Inc.
13785 Research Blvd., Suite 150
Austin, Texas 78759
Attn: General Counsel


Any notice mailed by certified or registered mail, return receipt requested,
shall be deemed to have been given on the fifth business day following the date
of deposit of such item in a depository of the United States Postal Service. Any
notice sent via nationally-recognized overnight courier shall be deemed to have
been given on the first business day following the date of deposit of such item
with said nationally-recognized overnight courier with instructions for delivery
on the next business day. Either party shall have the right to change its
address to which notices shall thereafter be sent by giving the other written
notice thereof. Additionally, Tenant shall send copies of all notices required
or permitted to be given to Landlord to each Interest Holder who notifies Tenant
in writing of its interest and the address to which notices are to be sent.
13.2    MISCELLANEOUS.
(a)    This Lease shall be binding upon and inure to the benefit of the
successors and assigns of Landlord, and shall be binding upon and inure to the
benefit of Tenant, its successors, and, to the extent assignment may be approved
by Landlord hereunder, Tenant’s assigns. The pronouns of any gender shall
include the other genders, and either the singular or the plural shall include
the other.
(b)    All rights and remedies of Landlord under this Lease shall be cumulative
and none shall exclude any other rights or remedies allowed by law.
(c)    This Lease may not be altered, changed or amended, except by an
instrument in writing executed by all parties hereto. Further, the terms and
provisions of this Lease shall not be construed against or in favor of a party
hereto merely because such party is the “Landlord” or the “Tenant” hereunder or
such party or its counsel is the draftsman of this Lease.
(d)    The terms and provisions of all Exhibits described herein and attached
hereto are hereby made a part hereof for all purposes. This Lease constitutes
the entire agreement of the parties with respect to the subject matter hereof,
and all prior correspondence, memoranda, agreements or understandings (written
or oral) with respect hereto are merged into and superseded by this Lease.
(e)    If Tenant is a corporation, partnership or other entity, Tenant warrants
and represents that (i) Tenant is a duly organized and existing legal entity in
the State of Delaware, and is authorized to do business in and in good standing
with the jurisdiction where the Building is located, (ii) Tenant has full right
and authority to execute, deliver and perform this Lease and all consents or
approvals required of third parties (including but not limited to its managers,
members, board of directors or partners) for the execution, delivery and
performance of this Lease have been obtained, (iii) the person executing this
Lease on behalf of Tenant is authorized to do so and (iv) upon request by
Landlord, such person shall deliver to Landlord satisfactory evidence of his/her
authority to so execute this Lease on behalf of Tenant.
(f)    Whenever in this Lease there is imposed upon Landlord the obligation to
use its best efforts, reasonable efforts or diligence, Landlord shall be
required to do so only to the extent the same is economically feasible and
otherwise will not impose upon Landlord extreme financial or other business
burdens. Time is of the essence in the payment and performance of Tenant’s
obligations, and the exercise of its rights, under this Lease.
(g)    If any term or provision of this Lease, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application

32

--------------------------------------------------------------------------------




of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and shall be enforceable to the extent permitted by
law.
(h)    Neither this Lease nor any memorandum hereof shall be recorded in any
public records without the prior written consent of Landlord.
(i)    The submission of an unsigned copy of this document to Tenant for
Tenant’s consideration does not constitute an offer to lease the Premises or an
option to or for the Premises. This document shall become effective and binding
only upon the execution and delivery of this Lease by both Landlord and Tenant.
(j)    Landlord has agreed to pay to Crimson Services, LLC and AQUILA
Commercial, LLC (“Landlord’s Broker”) and to HPI Corporate Services LLC
(“Tenant’s Broker”) real estate brokerage commissions as set forth in separate
commission agreements between Landlord and Landlord’s Broker and Landlord and
Tenant’s Broker, respectively. Landlord and Tenant hereby represent and warrant
each to the other that they have not employed any other agents, brokers or other
such parties in connection with this Lease, and each agrees that they shall hold
the other harmless from and against any and all claims of all other agents,
brokers or other such parties claiming by, through or under the respective
indemnifying party.
(k)    At any time during the term of this Lease that Tenant is not a “publicly
traded company” (i.e., ownership interests are listed on a public securities
exchange) or a governmental entity, then within one hundred twenty (120) days
after the end of each fiscal year of Tenant or upon Landlord’s reasonable
request, Tenant shall furnish to Landlord (and to each Interest Holder of which
Tenant has notice) a financial statement, in form and substance satisfactory to
Landlord (and each Interest Holder of which Tenant has notice), showing the
complete results of Tenant’s operations, including EBITDA and Tenant’s Free Cash
Flow for its immediately preceding fiscal year or twelve month period, as the
case may be, including a statement, certified as true and correct by a certified
public accountant and prepared in accordance with generally accepted accounting
principles applied on a consistent basis from year to year. Upon Landlord’s
request, Tenant shall provide Landlord with unaudited financial statements for
the immediately preceding quarter, certified by an officer of Tenant, as soon as
such quarterly financial statements are available.
(l)    Parking permits shall be provided to Tenant during the term of this Lease
in accordance with the terms and conditions set forth in EXHIBIT I attached
hereto and made a part hereof for all purposes.
(m)    Tenant hereby acknowledges that Tenant has no options, rights of first
refusal or rights of first offer to purchase the Premises, the Building or the
Land, or any part thereof or any other part of the Project.


(n)    Tenant shall have the option to renew the term of this Lease and a right
of first refusal, each in accordance with the terms and conditions set forth in
EXHIBIT J attached hereto and made a part hereof for all purposes.
(o)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR
DAMAGE, OR FOR THE ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, ORDINANCE OR
OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TENANT

33

--------------------------------------------------------------------------------




WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT BROUGHT BY LANDLORD TO RECOVER
POSSESSION OF THE PREMISES FOLLOWING LANDLORD’S TERMINATION OF THIS LEASE
PURSUANT TO SECTION 8.3(a)) OR THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES
PURSUANT TO SECTION 8.3(b) AND ON ANY CLAIM FOR DELINQUENT RENT WHICH LANDLORD
MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION.
(p)    EXCEPT AS OTHERWISE PROVIDED HEREIN, TENANT’S OBLIGATION TO PAY RENT
HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE
BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND TENANT SHALL CONTINUE TO PAY RENT
HEREUNDER WITHOUT ABATEMENT, SETOFF, OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY
LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, EXPRESS OR IMPLIED.
(q)    The waiver by Landlord or Tenant of any breach of any provision contained
in this Lease, which waiver shall only be effective if the same is in writing,
or the failure of Landlord or Tenant to insist on strict performance by Tenant
or Landlord, shall not be deemed to be a waiver of such provision as to any
subsequent breach thereof or of any other provision contained in this Lease. The
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any breach or default by Tenant regardless of Landlord’s knowledge of such
breach or default at the time of acceptance of Rent.
(r)    This Lease shall be governed by, interpreted and construed in accordance
with the laws of the State of Texas applicable to contracts executed and
performed entirely within the State of Texas. Any party bringing a legal action
or proceeding against any other party arising out of or relating to this Lease
must bring such legal action or proceeding in the applicable court(s) of
Williamson County, Texas having jurisdiction over the subject matter of such
action or proceeding, and each party submits to the jurisdiction of such
court(s).
(s)    PURSUANT TO SECTION 17.42 OF THE TEXAS BUSINESS AND COMMERCE CODE, TENANT
WAIVES ALL PROVISIONS OF SUBCHAPTER E OF CHAPTER 17 OF SUCH CODE (OTHER THAN
SECTION 17.555) (THE “DTPA”) WITH RESPECT TO THIS LEASE. TO INDUCE LANDLORD TO
ENTER INTO THIS LEASE, TENANT REPRESENTS AND WARRANTS: (A) IF TENANT IS
REPRESENTED BY LEGAL COUNSEL, THEN SUCH LEGAL COUNSEL IS OF ITS OWN CHOICE AND
DESIGNATION IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS LEASE; (B)
IF TENANT IS REPRESENTED BY LEGAL COUNSEL, TENANT’S COUNSEL WAS NOT DIRECTLY OR
INDIRECTLY IDENTIFIED, SUGGESTED OR SELECTED BY LANDLORD OR AN AGENT OF
LANDLORD; (C) TENANT IS LEASING THE PREMISES FOR BUSINESS OR COMMERCIAL
PURPOSES, NOT FOR USE AS TENANT’S RESIDENCE; (D) TENANT HAS SUFFICIENT KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AND IT CAN EVALUATE THE MERITS
AND RISKS OF THIS LEASE; (E) TENANT IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION RELATIVE TO LANDLORD WITH RESPECT TO THIS LEASE; (F) TENANT
HAS A CHOICE OTHER THAN TO ENTER INTO THIS LEASE WITH THIS DTPA WAIVER
PROVISION, IN THAT IT CAN ENTER INTO A LEASE AGREEMENT WITH ANOTHER LANDLORD OR
PAY MORE CONSIDERATION TO ENTER INTO THIS LEASE WITHOUT THIS DTPA WAIVER
PROVISION; (G) TENANT IS KNOWINGLY AND VOLUNTARILY AGREEING TO THIS DTPA WAIVER
PROVISION AND CONSIDERS IT BINDING AND ENFORCEABLE; AND (H) TENANT ACKNOWLEDGES
THAT LANDLORD WOULD NOT ENTER INTO THIS LEASE FOR THE SAME CONSIDERATION OR UPON
THE SAME TERMS BUT FOR THE INCLUSION OF THIS DTPA WAIVER PROVISION IN THIS
LEASE.

34

--------------------------------------------------------------------------------




(t)    This Lease may be executed in multiple counterparts, including by fax,
electronic mail and other electronic means, each of which shall be deemed an
original and all of which together shall constitute a single instrument.
(u)    If Tenant is comprised of more than one party, each such party shall be
jointly and severally liable for Tenant’s obligations under this Lease. Notices,
payments and agreements given or made by, with or to any one person or entity
shall be deemed to have been given or made by, with and to all of them.
(v)    TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE OF THE
PROPERTY OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS
AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.
(w)    All agreements between Landlord and Tenant, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no contingency or event whatsoever shall the amount contracted for,
charged or received by Landlord for the use, forbearance or retention of money
hereunder or otherwise exceed the maximum amount which Landlord is legally
entitled to contract for, charge or collect under the applicable state or
federal law. If, from any circumstance whatsoever, fulfillment of any provision
hereof at the time performance of such provision shall be due shall involve
transcending the limit of validity prescribed by law, then the obligation to be
fulfilled shall be automatically reduced to the limit of such validity, and if
from any such circumstance Landlord shall ever receive as interest or otherwise
an amount in excess of the maximum that can be legally collected, then such
amount which would be excessive interest shall be applied to the reduction of
Rent hereunder, and if such amount which would be excessive interest exceeds
such Rent, then such additional amount shall be refunded to Tenant.
(y)    Tenant shall cause its corporate parent Q2 Holdings, Inc., a Delaware
corporation (“Guarantor”) to execute and deliver to Landlord a separate Guaranty
of this Lease in the form of EXHIBIT K on the date Tenant has signed this Lease.


[The remainder of the page intentionally left blank. Signatures appear on the
following page.]



35

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereof have executed this Lease as of the
Effective Date.
LANDLORD:
    
CREF ASPEN LAKE BUILDING II, LLC,
a Texas limited liability company


By:    Crimson Real Estate Fund, LP,
a Delaware limited partnership,
its sole member
    
By:    Crimson Fund GP, LLC, a Delaware
limited liability company, its general
partner
    


By: /s/ C. Dean Patrinely
Name: C. Dean Patrinely
Title: President




                    




TENANT:




Q2 SOFTWARE INC. D/B/A Q2EBANKING,
a Delaware corporation




                    
By:    /s/ Jennifer Harris
Name:    Jennifer Harris
Title:    Chief Financial Officer
Date:    7-11-2014









36